Exhibit 10.2

 

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

November 15, 2007

 

among

 

SYMMETRY HOLDINGS INC.

 

NOVAMERICAN STEEL FINCO INC.

 

NOVAMERICAN STEEL INC.

 

THE OTHER SUBSIDIARIES OF SYMMETRY HOLDINGS INC.
IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

THIS GUARANTEE AND COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE LIEN
SUBORDINATION AND INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH AMONG SYMMETRY
HOLDINGS INC., NOVAMERICAN STEEL FINCO INC., NOVAMERICAN STEEL INC., OTHER
SUBSIDIARIES OF SYMMETRY HOLDINGS INC. IDENTIFIED THEREIN, JPMORGAN CHASE BANK,
N.A., AS THE ADMINISTRATIVE AGENT, AND THE BANK OF NEW YORK, AS COLLATERAL AGENT
UNDER THE SENIOR NOTES DOCUMENTS, AS MORE FULLY SET FORTH IN SECTION 7.16
HEREOF.

 

[CS&M Ref. No. 6701-732]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

 

Credit Agreement

1

SECTION 1.02.

 

Other Defined Terms

1

 

 

 

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.

 

Guarantee

8

SECTION 2.02.

 

Guarantee of Payment

8

SECTION 2.03.

 

No Limitations

8

SECTION 2.04.

 

Reinstatement

9

SECTION 2.05.

 

Agreement to Pay; Subrogation

9

SECTION 2.06.

 

Information

10

 

 

 

 

ARTICLE III

 

 

 

 

Pledge of Securities

 

SECTION 3.01.

 

Pledge

10

SECTION 3.02.

 

Delivery of the Pledged Collateral

11

SECTION 3.03.

 

Representations, Warranties and Covenants

12

SECTION 3.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

13

SECTION 3.05.

 

Registration in Nominee Name; Denominations

13

SECTION 3.06.

 

Voting Rights; Dividends and Interest

13

 

 

 

 

ARTICLE IV

 

 

 

 

Security Interests in Personal Property

 

 

 

 

SECTION 4.01.

 

Security Interest

15

SECTION 4.02.

 

Representations and Warranties

17

SECTION 4.03.

 

Covenants

17

SECTION 4.04.

 

Other Actions

20

SECTION 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

23

SECTION 4.06.

 

Deposit Accounts; Lockbox System; Payment Collection.

24

 

(i)

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

Remedies

 

 

 

 

SECTION 5.01.

 

Remedies Upon Default

26

SECTION 5.02.

 

Application of Proceeds

28

SECTION 5.03.

 

Grant of License to Use Intellectual Property

29

SECTION 5.04.

 

Securities Act

29

SECTION 5.05.

 

Registration

30

SECTION 5.06.

 

Concerning Pledged Securities

30

 

 

 

 

ARTICLE VI

 

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

 

SECTION 6.01.

 

Indemnity and Subrogation

31

SECTION 6.02.

 

Contribution and Subrogation

31

SECTION 6.03.

 

Subordination

32

 

 

 

 

ARTICLE VII

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 7.01.

 

Notices

32

SECTION 7.02.

 

Waivers; Amendment

32

SECTION 7.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

33

SECTION 7.04.

 

Successors and Assigns

33

SECTION 7.05.

 

Survival of Agreement

33

SECTION 7.06.

 

Counterparts; Effectiveness; Several Agreement

34

SECTION 7.07.

 

Severability

34

SECTION 7.08.

 

Right of Set-Off

34

SECTION 7.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

35

SECTION 7.10.

 

WAIVER OF JURY TRIAL

35

SECTION 7.11.

 

Headings

36

SECTION 7.12.

 

Security Interest Absolute

36

SECTION 7.13.

 

Termination or Release

36

SECTION 7.14.

 

Additional Subsidiaries

36

SECTION 7.15.

 

Administrative Agent Appointed Attorney-in-Fact

37

SECTION 7.16.

 

Intercreditor Agreement; Possession and Control of Non-ABL Collateral

37

 

(ii)

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

 

 

Schedule I

 

Subsidiary Parties

 

Schedule II

 

Pledged Equity Interests; Pledged Debt Securities

 

Schedule III

 

Intellectual Property

 

Schedule IV

 

Commercial Tort Claims

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit I

 

Form of Supplement

 

Exhibit II

 

Form of Patent and Trademark Security Agreement

 

Exhibit III

 

Form of Copyright Security Agreement

 

 

(iii)

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of November 15, 2007, among SYMMETRY
HOLDINGS INC., NOVAMERICAN STEEL FINCO INC., NOVAMERICAN STEEL INC., the other
Subsidiaries of SYMMETRY HOLDINGS INC. identified herein and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of November 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Symmetry Holdings Inc. (“Symmetry”), Novamerican Steel Finco
Inc. (the “US Borrower”), Novamerican Steel Inc. (the “Canadian Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. The Lenders have agreed to
extend credit to the Borrowers on the terms and subject to the conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned on, among other things, the execution and delivery of
this Agreement. Symmetry and the Subsidiary Parties are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 


SECTION 1.01. CREDIT AGREEMENT. (A)  CAPITALIZED TERMS USED IN THIS AGREEMENT
AND NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS SPECIFIED IN THE CREDIT
AGREEMENT.


 


(B)  THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT
ALSO APPLY TO THIS AGREEMENT, MUTATIS MUTANDIS.


 


SECTION 1.02. OTHER DEFINED TERMS. (A)  ALL TERMS DEFINED IN THE NEW YORK UCC
(AS DEFINED BELOW) AND NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS SPECIFIED
THEREIN. THE TERM “INSTRUMENT” SHALL HAVE THE MEANING SPECIFIED IN ARTICLE 9 OF
THE NEW YORK UCC.


 


(B)  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED
BELOW:


 

“ABL Collateral” means any and all of the following:  (a) all Accounts
Receivable and related Records, (b) all Chattel Paper, (c) all Deposit Accounts
(other than the Notes Collateral Account and the Intercompany Note Collateral
Account), (d) all cash, checks and other negotiable instruments, funds and other
evidences of payment (excluding any cash or other assets held in the Notes
Collateral Account or the Intercompany Notes Collateral Account in accordance
with the Indenture, as in effect on the date hereof), (e) all Inventory, (f) to
the extent evidencing, governing, securing or

 

--------------------------------------------------------------------------------


 

otherwise related to the items referred to in the preceding clauses (a), (b),
(c), (d) and (e), all Documents, General Intangibles, Instruments, Investment
Property and Letter of Credit Rights, (g) all books and records related to the
foregoing, (h) all collateral security and guarantees given by any Person with
respect to any of the foregoing and (i) all Proceeds, including insurance
Proceeds, of any and all of the foregoing.

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” means all Accounts and other rights to payment, in each
case for the sale of Inventory or the performance of services, existing on the
date of this Agreement or hereafter arising, whether or not earned by
performance.

 

“Article 9 Collateral” means any and all of the following:  (a) all Accounts and
related Records, (b) all Chattel Paper, (c) all Deposit Accounts, (d) all cash,
checks and other negotiable instruments, funds and other evidences of payment,
(e) all Inventory, (f) all Equipment (including all Fixtures), (f) all
Documents, (g) all General Intangibles (including all Intellectual Property),
(h) all Instruments, (i) all Investment Property, (j) all Letter of Credit
Rights, (k) all Commercial Tort Claims described on Schedule IV, (l) all books
and records related to the foregoing and (m) all Proceeds (including insurance
Proceeds) and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing. The Article 9 Collateral includes, but is not limited to, the ABL
Collateral.

 

“Borrowers” has the meaning assigned thereto in the preliminary statement to
this Agreement.

 

“Canadian Borrower” has the meaning assigned thereto in the preliminary
statement to this Agreement.

 

“Canadian Obligations” means all Obligations of the Canadian Borrower or any
Subsidiary other than the US Borrower or a US Subsidiary.

 

“Cash Dominion Period” means (a) any period commencing on the date the
Administrative Agent or the Required Lenders shall deliver to the Borrowers a
notice stating that an Event of Default has occurred and is continuing and a
Cash Dominion Period has commenced and ending on the date on which the Borrowers
shall certify in a notice delivered to the Administrative Agent that no Event of
Default is continuing and the Administrative Agent or the Required Lenders shall
deliver to the Borrowers a notice stating that the Cash Dominion Period has
terminated or (b) any period commencing on the date the Administrative Agent or
the Required Lenders shall deliver to the Borrowers a notice stating that Excess
Availability has been less than US$20,000,000 for at least five consecutive
Business Days and a Cash Dominion Period has commenced and ending on the date on
which the Administrative Agent shall determine that Excess Availability has been
greater than US$20,000,000 for at least 30 consecutive days and the
Administrative Agent or the Required Lenders shall deliver to the Borrowers a
notice stating that the Cash Dominion Period has terminated.

 

2

--------------------------------------------------------------------------------


 

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to
Symmetry, a Borrower or any other Subsidiary.

 

“Cash Management Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Cash Management Services.

 

“Collateral” means all Article 9 Collateral in which a security interest has
been granted hereunder and all Pledged Collateral.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Deposit Account Control Agreement” means an agreement in form and substance
satisfactory to the Administrative Agent, among any Grantor, a bank or other
financial institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
Deposit Account maintained by such Grantor with such bank or other financial
institution.

 

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01(a).

 

3

--------------------------------------------------------------------------------


 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

 

“Grantors” means Symmetry, the Borrowers and the Subsidiary Parties.

 

“Guarantors” means Symmetry, the US Borrower and the Subsidiary Parties.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Intercompany Note Collateral Account” has the meaning assigned to such term in
the Senior Notes Indenture, as in effect on the date hereof.

 

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the date hereof among Symmetry, the Borrowers, the
Administrative Agent and the Non-ABL Collateral Senior Agent, as amended,
supplemented or otherwise modified from time to time.

 

“IP Security Agreements” means (a) a Patent and Trademark Security Agreement, in
the form of Exhibit II hereto, and (b) a Copyright Security Agreement in the
form of Exhibit III hereto.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to intellectual property to which
any Grantor is a party, including those listed on Schedule III.

 

“Loan Documents Obligations” means the obligations of the Borrowers under the
Credit Agreement and of the Borrowers and the other Loan Parties under the other
Loan Documents, including, without limitation, (a) the due and punctual payment
by the Borrowers of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans (including

 

4

--------------------------------------------------------------------------------


 

Swingline Loans and Protective Advances), when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise,
(ii) each payment required to be made under the Credit Agreement in respect of
any BA, when and as due, (iii) each payment required to be made under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon, and any
obligation to provide cash collateral and (iv) all other monetary obligations of
the Borrowers under the Credit Agreement or any other Loan Document, including
in respect of fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual performance of all other obligations of
the Borrowers under or pursuant to the Credit Agreement and each other Loan
Document, and (c) the due and punctual payment and performance of all of the
obligations of each other Loan Party under or pursuant to each of the other Loan
Documents.

 

“Lockbox Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent, among a US Grantor, the Administrative
Agent and a bank or other financial institution, pursuant to which such bank or
other financial institution has agreed to establish and maintain a United States
Post Office lockbox into which payments on Accounts or in respect of Inventory
of such US Grantor shall be made, to retrieve and process all checks and other
evidences of payment so received at such lockbox and to deposit the same into a
Deposit Account of such US Grantor over which the Administrative Agent has
Control within the meaning of Section 9-104 of the New York UCC.

 

“Lockbox System” has the meaning assigned to such term in Section 4.06(b).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-ABL Collateral” means all Collateral that is not ABL Collateral.

 

“Non-ABL Collateral Senior Agent” means the Senior Notes Collateral Agent and
any Person that, under the terms of the Intercreditor Agreement, is a Senior
Agent (as defined in the Intercreditor Agreement) with respect to the Non-ABL
Collateral.

 

“Non-US Grantor” means any Grantor that is a CFC.

 

“Non-US Guarantor” means any Guarantor that is a CFC.

 

“Notes Collateral Account” has the meaning assigned to such term in the Senior
Notes Indenture, as in effect on the date hereof.

 

“Obligations” means (a) Loan Documents Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each

 

5

--------------------------------------------------------------------------------


 

Hedging Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into and (c) the due and punctual payment and performance of all Cash
Management Services Obligations of each Loan Party (i) owed on the Effective
Date to a Person that is a Lender or an Affiliate of a Lender as of the
Effective Date or (ii) owed to a Person that is a Lender or an Affiliate of a
Lender at the time such Cash Management Services Obligations are incurred.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities certificates or instruments now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

 

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each counterparty to any Hedging Agreement with a Loan Party
the obligations under which constitute Obligations, (e) each Person to whom any
Cash Management Services Obligations that constitute Obligations are owed, (f)
the

 

6

--------------------------------------------------------------------------------


 

beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and assigns of each of the
foregoing.

 

“Security Interest” means, collectively, the security interests created under
paragraphs (a) and (b) of Section 4.01.

 

“Senior Notes Collateral Agent” means The Bank of New York, as the collateral
agent under the Senior Notes Documents, or any other Person serving in such
capacity.

 

“Sub-Agent” means a financial institution that has delivered to the
Administrative Agent an executed Lockbox Agreement.

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I(1) and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Effective Date.

 

“Symmetry” has the meaning assigned thereto in the preliminary statement to this
Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

“US Borrower” has the meaning assigned thereto in the preliminary statement to
this Agreement.

 

“US Grantor” means each Grantor other than the Non-US Grantors.

 

“US Guarantor” means each Guarantor other than the Non-US Guarantors.

 

--------------------------------------------------------------------------------

(1)  The listed entities will not include the Borrowers.

 

7

--------------------------------------------------------------------------------


 

“US Obligations” means all Obligations of Symmetry, the US Borrower and the US
Subsidiaries.

 


(C)  AS USED IN THIS AGREEMENT, THE TERMS GRANTOR AND GUARANTOR SHALL HAVE THE
MEANINGS ASSIGNED THERETO IN PARAGRAPH (B) OF THIS SECTION, AND SHALL NOT BE
INTERPRETED TO REFER TO ANY PERSON SOLELY IN ITS CAPACITY AS A GRANTOR OF THE
SECURITY INTERESTS HEREUNDER OR A GUARANTOR OF ANY OF THE OBLIGATIONS.


 

ARTICLE II

 

Guarantee

 


SECTION 2.01. GUARANTEE. EACH US GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY
WITH THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS
A SURETY, THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE OBLIGATIONS. EACH
NON-US GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY WITH THE OTHER GUARANTORS
AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS A SURETY, THE DUE AND
PUNCTUAL PAYMENT AND PERFORMANCE OF THE CANADIAN OBLIGATIONS. EACH OF THE
GUARANTORS FURTHER AGREES THAT THE OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN
WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT FROM IT, AND THAT IT WILL
REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY
OF THE OBLIGATIONS. EACH OF THE GUARANTORS WAIVES PRESENTMENT TO, DEMAND OF
PAYMENT FROM AND PROTEST TO EITHER BORROWER OR ANY OTHER LOAN PARTY OF ANY OF
THE OBLIGATIONS, AND ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND
NOTICE OF PROTEST FOR NONPAYMENT.


 


SECTION 2.02. GUARANTEE OF PAYMENT. EACH OF THE GUARANTORS FURTHER AGREES THAT
ITS GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO ANY SECURITY HELD FOR THE
PAYMENT OF THE OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON
THE BOOKS OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN FAVOR OF
EITHER BORROWER OR ANY OTHER PERSON.


 


SECTION 2.03. NO LIMITATIONS. (A)  EXCEPT FOR TERMINATION AND RELEASE OF A
GUARANTOR’S OBLIGATIONS HEREUNDER AS EXPRESSLY PROVIDED IN SECTION 7.13, THE
OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION,
LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON, INCLUDING ANY CLAIM OF
WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE, AND SHALL NOT BE SUBJECT
TO ANY DEFENSE OR SET-OFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY
REASON OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE OBLIGATIONS OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE
AFFECTED BY (I) THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY UNDER THE
PROVISIONS OF ANY LOAN DOCUMENT OR OTHERWISE; (II) ANY RESCISSION, WAIVER,
AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS
OF, ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY
OTHER GUARANTOR UNDER THIS AGREEMENT; (III) THE RELEASE OF ANY SECURITY HELD BY
THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FOR THE OBLIGATIONS OR ANY
OF THEM; (IV) ANY DEFAULT, FAILURE OR DELAY,


 


8

--------------------------------------------------------------------------------



 


WILFUL OR OTHERWISE, IN THE PERFORMANCE OF THE OBLIGATIONS; OR (V) ANY OTHER ACT
OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF
ANY GUARANTOR OR OTHERWISE OPERATE AS A DISCHARGE OF ANY GUARANTOR AS A MATTER
OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS). EACH GUARANTOR EXPRESSLY AUTHORIZES THE SECURED PARTIES TO TAKE
AND HOLD SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, TO
EXCHANGE, WAIVE OR RELEASE ANY OR ALL SUCH SECURITY (WITH OR WITHOUT
CONSIDERATION), TO ENFORCE OR APPLY SUCH SECURITY AND DIRECT THE ORDER AND
MANNER OF ANY SALE THEREOF IN THEIR SOLE DISCRETION OR TO RELEASE OR SUBSTITUTE
ANY ONE OR MORE OTHER GUARANTORS OR OBLIGORS UPON OR IN RESPECT OF THE
OBLIGATIONS, ALL WITHOUT AFFECTING THE OBLIGATIONS OF ANY GUARANTOR HEREUNDER.


 


(B)  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF EITHER BORROWER OR ANY
OTHER LOAN PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF
FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF EITHER
BORROWER OR ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF ALL THE OBLIGATIONS. THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH EITHER BORROWER OR ANY OTHER LOAN
PARTY OR EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST EITHER
BORROWER OR ANY OTHER LOAN PARTY, WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE
LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE EXTENT THE OBLIGATIONS HAVE
BEEN FULLY AND INDEFEASIBLY PAID IN FULL IN CASH OR THE GUARANTEE OF SUCH
GUARANTOR HAS BEEN TERMINATED AND RELEASED PURSUANT TO SECTION 7.13. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE
ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO
APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR
SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH GUARANTOR AGAINST EITHER BORROWER
OR ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR ANY SECURITY.


 


SECTION 2.04. REINSTATEMENT. EACH OF THE GUARANTORS AGREES THAT ITS GUARANTEE
HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY OBLIGATION GUARANTEED BY IT
IS RESCINDED OR MUST OTHERWISE BE RESTORED BY THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY UPON THE BANKRUPTCY OR REORGANIZATION OF THE BORROWER, ANY
OTHER LOAN PARTY OR OTHERWISE.


 


SECTION 2.05. AGREEMENT TO PAY; SUBROGATION. IN FURTHERANCE OF THE FOREGOING AND
NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF EITHER BORROWER OR ANY OTHER LOAN PARTY TO PAY ANY
OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY
ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR THAT HAS
GUARANTEED SUCH OBLIGATION HEREBY PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE
TO BE PAID, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE APPLICABLE
SECURED PARTIES IN CASH THE AMOUNT OF SUCH UNPAID OBLIGATION. UPON PAYMENT BY
ANY GUARANTOR OF ANY SUMS TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE, ALL
RIGHTS OF SUCH GUARANTOR AGAINST THE BORROWER OR ANY OTHER LOAN


 


9

--------------------------------------------------------------------------------



 


PARTY ARISING AS A RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION,
REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBJECT TO
ARTICLE VI.


 


SECTION 2.06. INFORMATION. EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF THE BORROWER’S AND EACH OTHER LOAN PARTY’S
FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE
RISK OF NONPAYMENT OF THE OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE
RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NONE OF
THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES WILL HAVE ANY DUTY TO
ADVISE SUCH GUARANTOR OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


 

ARTICLE III

 

Pledge of Securities

 


SECTION 3.01. PLEDGE. AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE OBLIGATIONS, EACH US GRANTOR HEREBY ASSIGNS AND PLEDGES
TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE
SECURED PARTIES, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS
AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN, ALL
OF SUCH US GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING
ASSETS:


 

(A) THE SHARES OF CAPITAL STOCK AND OTHER EQUITY INTERESTS OWNED BY SUCH US
GRANTOR ON THE DATE HEREOF (INCLUDING THOSE LISTED OPPOSITE THE NAME OF SUCH US
GRANTOR ON SCHEDULE II), ANY OTHER EQUITY INTERESTS OBTAINED BY SUCH US GRANTOR
IN THE FUTURE AND THE CERTIFICATES REPRESENTING ALL SUCH EQUITY INTERESTS (THE
“PLEDGED EQUITY INTERESTS”); PROVIDED THAT (I) THE PLEDGED EQUITY INTERESTS
ISSUED BY ANY CFC, INSOFAR AS THEY SECURE US OBLIGATIONS, SHALL NOT INCLUDE MORE
THAN 66% OF THE ISSUED AND OUTSTANDING VOTING EQUITY INTERESTS OF SUCH CFC (IT
BEING UNDERSTOOD AND AGREED THAT THE LIMITATION IN THIS CLAUSE (I) SHALL NOT
APPLY INSOFAR AS ANY SUCH PLEDGED EQUITY INTERESTS SECURE CANADIAN OBLIGATIONS)
AND (II) THE PLEDGED EQUITY INTERESTS SHALL NOT INCLUDE EQUITY INTERESTS IN ANY
PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY (OR IN ANY SPECIAL PURPOSE HOLDCO
WITH RESPECT TO SUCH PERSON) WHERE, PURSUANT TO THE ORGANIZATIONAL DOCUMENTS OF
SUCH PERSON AND ANY RELATED JOINT VENTURE OR SIMILAR AGREEMENT, SUCH ASSIGNMENT,
PLEDGE OR GRANT OF A SECURITY INTEREST IS PROHIBITED WITHOUT THE CONSENT OF THE
EQUITYHOLDERS OF SUCH PERSON (OTHER THAN SYMMETRY OR ANY OF ITS SUBSIDIARIES)
(THE EQUITY INTERESTS SO EXCLUDED ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“EXCLUDED EQUITY INTERESTS”);

 

(B) THE DEBT SECURITIES OWNED BY SUCH US GRANTOR ON THE DATE HEREOF (INCLUDING
THE INTERCOMPANY NOTE AND THOSE LISTED OPPOSITE THE NAME OF SUCH US GRANTOR ON
SCHEDULE II), ANY DEBT SECURITIES OBTAINED BY SUCH US GRANTOR IN THE FUTURE AND
THE PROMISSORY NOTES AND ANY OTHER INSTRUMENTS EVIDENCING ALL SUCH DEBT
SECURITIES (THE “PLEDGED DEBT SECURITIES”);

 

(C) ALL OTHER PROPERTY THAT MAY BE DELIVERED TO AND HELD BY THE ADMINISTRATIVE
AGENT PURSUANT TO THE TERMS OF THIS SECTION;

 

10

--------------------------------------------------------------------------------


 

(D) SUBJECT TO SECTION 3.06, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF,
AND ALL OTHER PROCEEDS RECEIVED IN RESPECT OF, THE SECURITIES REFERRED TO IN
CLAUSES (A) AND (B) ABOVE;

 

(E) SUBJECT TO SECTION 3.06, ALL RIGHTS AND PRIVILEGES OF SUCH US GRANTOR WITH
RESPECT TO THE SECURITIES AND OTHER PROPERTY REFERRED TO IN CLAUSES (A), (B),
(C) AND (D) ABOVE; AND

 

(F) ALL PROCEEDS OF ANY OF THE FOREGOING

 

(THE ITEMS REFERRED TO IN THE FOREGOING CLAUSES (A) THROUGH (F) ABOVE BEING
COLLECTIVELY REFERRED TO AS THE “PLEDGED COLLATERAL”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 


SECTION 3.02. DELIVERY OF THE PLEDGED COLLATERAL. (A)  EACH US GRANTOR AGREES
PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ANY AND
ALL PLEDGED SECURITIES AT ANY TIME OWNED BY SUCH US GRANTOR.


 


(B)  EACH US GRANTOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY OWED TO SUCH
US GRANTOR BY ANY PERSON (OTHER THAN ANY INVESTMENT PROPERTY ON DEPOSIT WITH A
SECURITIES INTERMEDIARY) TO BE EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE THAT
IS PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS
HEREOF.


 


(C)  UPON DELIVERY TO THE ADMINISTRATIVE AGENT (OR THE NON-ABL COLLATERAL SENIOR
AGENT, AS ITS BAILEE FOR PURPOSES OF PERFECTION), (I) ANY PLEDGED SECURITIES
SHALL BE ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN BLANK OR OTHER INSTRUMENTS
OF TRANSFER SATISFACTORY TO THE ADMINISTRATIVE AGENT AND BY SUCH OTHER
INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND
(II) ALL OTHER PROPERTY COMPRISING PART OF THE PLEDGED COLLATERAL SHALL BE
ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT DULY EXECUTED BY THE APPLICABLE
US GRANTOR AND SUCH OTHER INSTRUMENTS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST. EACH DELIVERY OF PLEDGED SECURITIES AFTER THE DATE OF
THIS AGREEMENT SHALL BE ACCOMPANIED BY A SCHEDULE DESCRIBING THE PLEDGED
SECURITIES SO DELIVERED, WHICH SCHEDULE SHALL BE ATTACHED HERETO AND SHALL
BECOME PART OF SCHEDULE II HERETO; PROVIDED THAT FAILURE TO ATTACH ANY SUCH
SCHEDULE SHALL NOT AFFECT THE VALIDITY OF THE PLEDGE OF SUCH PLEDGED SECURITIES.


 


(D)  THE ASSIGNMENT, PLEDGES AND SECURITY INTERESTS GRANTED IN SECTION 3.01 ARE
GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY OBLIGATION OR
LIABILITY OF ANY US GRANTOR WITH RESPECT TO OR ARISING OUT OF THE PLEDGED
COLLATERAL.


 


11

--------------------------------------------------------------------------------



 


SECTION 3.03. REPRESENTATIONS, WARRANTIES AND COVENANTS. THE US GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THAT:


 

(A) SCHEDULE II SETS FORTH, AS OF THE DATE HEREOF, A TRUE AND COMPLETE LIST,
WITH RESPECT TO EACH US GRANTOR, OF (I) ALL THE EQUITY INTERESTS OWNED BY SUCH
US GRANTOR, SETTING FORTH THE PERCENTAGE OF THE ISSUED AND OUTSTANDING UNITS OF
EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF SO OWNED BY SUCH US
GRANTOR AND THE NUMBER OF EACH CERTIFICATE REPRESENTING THE SAME, AND (II) ALL
DEBT SECURITIES OWNED BY SUCH US GRANTOR, SETTING FORTH ALL PROMISSORY NOTES AND
OTHER INSTRUMENTS EVIDENCING THE SAME;

 

(B) THE PLEDGED EQUITY INTERESTS AND PLEDGED DEBT SECURITIES HAVE BEEN DULY AND
VALIDLY AUTHORIZED AND ISSUED BY THE ISSUERS THEREOF AND (I) IN THE CASE OF
PLEDGED EQUITY INTERESTS, ARE FULLY PAID AND NONASSESSABLE AND (II) IN THE CASE
OF PLEDGED DEBT SECURITIES, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
ISSUERS THEREOF, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW;

 

(C) EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH US GRANTOR (I) IS
AND, SUBJECT TO ANY TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT, WILL
CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF THE PLEDGED
SECURITIES INDICATED ON SCHEDULE II AS OWNED BY SUCH US GRANTOR, (II) HOLDS THE
SAME FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED BY THIS AGREEMENT,
LIENS CREATED BY THE SENIOR NOTES DOCUMENTS, PERMITTED ENCUMBRANCES AND
TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT, AND (III) WILL DEFEND
ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL LIENS (OTHER THAN
THE LIEN CREATED BY THIS AGREEMENT, LIENS CREATED BY THE SENIOR NOTES DOCUMENTS
AND PERMITTED ENCUMBRANCES), HOWEVER, ARISING, OF ALL PERSONS WHOMSOEVER;

 

(D) EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY THE LOAN DOCUMENTS, THE
SENIOR NOTES DOCUMENTS, THE INTERCREDITOR AGREEMENT OR SECURITIES LAWS
GENERALLY, (I) THE PLEDGED COLLATERAL IS AND WILL CONTINUE TO BE FREELY
TRANSFERABLE AND ASSIGNABLE AND (II) NONE OF THE PLEDGED COLLATERAL IS OR WILL
BE SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL, SHAREHOLDERS AGREEMENT,
CHARTER OR BYLAW PROVISIONS OR CONTRACTUAL RESTRICTION OF ANY NATURE THAT MIGHT
PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE OF SUCH PLEDGED
COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT HERETO OR THE
EXERCISE BY THE ADMINISTRATIVE AGENT OF RIGHTS AND REMEDIES HEREUNDER, OTHER
THAN, IN THE CASE OF ANY PLEDGED COLLATERAL CONSTITUTING EQUITY INTERESTS IN, OR
DEBT SECURITIES OF, ANY PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY, ANY OF THE
FOREGOING RESTRICTIONS AND LIMITATIONS SET FORTH IN THE ORGANIZATIONAL DOCUMENTS
OR ANY RELATED JOINT VENTURE OR SIMILAR AGREEMENTS OF SUCH PERSON (TO THE EXTENT
SUCH RESTRICTIONS AND LIMITATIONS CANNOT BE WAIVED WITHOUT THE PRIOR CONSENT OF
ANY PERSON OTHER THAN SYMMETRY OR ANY SUBSIDIARY);

 

12

--------------------------------------------------------------------------------


 

(E) EACH OF THE US GRANTORS HAS THE POWER AND AUTHORITY TO PLEDGE THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR CONTEMPLATED;

 

(F) NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, ANY SECURITIES
EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO THE VALIDITY OF THE PLEDGE
EFFECTED HEREBY (OTHER THAN SUCH AS HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT);

 

(G) BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE US GRANTORS OF THIS
AGREEMENT, WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE ADMINISTRATIVE AGENT
(OR THE NON-ABL COLLATERAL SENIOR AGENT, AS ITS BAILEE FOR PURPOSES OF
PERFECTION) IN ACCORDANCE WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT WILL
OBTAIN A LEGAL, VALID AND PERFECTED LIEN UPON AND SECURITY INTEREST IN SUCH
PLEDGED SECURITIES AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS; AND

 

(H) THE PLEDGE EFFECTED HEREBY IS EFFECTIVE TO VEST IN THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, THE RIGHTS OF THE ADMINISTRATIVE AGENT
IN THE PLEDGED COLLATERAL AS SET FORTH HEREIN.

 


SECTION 3.04. CERTIFICATION OF LIMITED LIABILITY COMPANY AND LIMITED PARTNERSHIP
INTERESTS. EACH GRANTOR AGREES THAT, NO LATER THAN THE 30TH DAY FOLLOWING THE
EFFECTIVE DATE AND AT ALL TIMES THEREAFTER, EACH INTEREST IN ANY LIMITED
LIABILITY COMPANY OR LIMITED PARTNERSHIP CONTROLLED BY SUCH GRANTOR AND PLEDGED
HEREUNDER SHALL BE REPRESENTED BY A CERTIFICATE, SHALL BE A “SECURITY” WITHIN
THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC AND SHALL BE GOVERNED BY ARTICLE 8
OF THE NEW YORK UCC.


 


SECTION 3.05. REGISTRATION IN NOMINEE NAME; DENOMINATIONS. THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND
ABSOLUTE DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS PLEDGEE,
THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE
APPLICABLE US GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE
ADMINISTRATIVE AGENT. EACH US GRANTOR WILL PROMPTLY GIVE TO THE ADMINISTRATIVE
AGENT COPIES OF ANY NOTICES OR OTHER COMMUNICATIONS RECEIVED BY IT WITH RESPECT
TO PLEDGED SECURITIES REGISTERED IN THE NAME OF SUCH US GRANTOR. THE
ADMINISTRATIVE AGENT SHALL AT ALL TIMES HAVE THE RIGHT TO EXCHANGE THE
CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR CERTIFICATES OF SMALLER OR
LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS AGREEMENT.


 


SECTION 3.06. VOTING RIGHTS; DIVIDENDS AND INTEREST. (A)  UNLESS AND UNTIL AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE ADMINISTRATIVE
AGENT SHALL HAVE NOTIFIED THE US GRANTORS THAT THEIR RIGHTS UNDER THIS SECTION
ARE BEING SUSPENDED:


 

(I) EACH US GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND OTHER
CONSENSUAL RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED EQUITY INTERESTS OR
PLEDGED DEBT SECURITIES OR ANY PART THEREOF FOR ANY PURPOSE CONSISTENT WITH THE
TERMS OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN

 

13

--------------------------------------------------------------------------------


 

DOCUMENTS; PROVIDED THAT SUCH RIGHTS AND POWERS SHALL NOT BE EXERCISED IN ANY
MANNER THAT COULD REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE
RIGHTS INURING TO AN OWNER OF ANY PLEDGED EQUITY INTERESTS OR PLEDGED DEBT
SECURITIES OR THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR THE OTHER
SECURED PARTIES UNDER THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE ABILITY OF ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES TO
EXERCISE THE SAME.

 

(II) THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO EACH US GRANTOR, OR
CAUSE TO BE EXECUTED AND DELIVERED TO SUCH US GRANTOR, ALL SUCH PROXIES, POWERS
OF ATTORNEY AND OTHER INSTRUMENTS AS SUCH US GRANTOR MAY REASONABLY REQUEST FOR
THE PURPOSE OF ENABLING SUCH US GRANTOR TO EXERCISE THE VOTING AND/OR CONSENSUAL
RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (I) ABOVE.

 

(III) EACH US GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED EQUITY INTERESTS AND PLEDGED DEBT SECURITIES TO THE
EXTENT AND ONLY TO THE EXTENT THAT SUCH DIVIDENDS, INTEREST, PRINCIPAL AND OTHER
DISTRIBUTIONS ARE PERMITTED BY, AND OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE
WITH, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS
AND APPLICABLE LAWS; PROVIDED THAT ANY NONCASH DIVIDENDS, INTEREST, PRINCIPAL OR
OTHER DISTRIBUTIONS THAT WOULD CONSTITUTE PLEDGED EQUITY INTERESTS OR PLEDGED
DEBT SECURITIES, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS OF THE ISSUER OF ANY
PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED SECURITIES OR ANY PART
THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED COLLATERAL, AND, IF RECEIVED
BY ANY US GRANTOR, SHALL NOT BE COMMINGLED BY SUCH US GRANTOR WITH ANY OF ITS
OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE
HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND SHALL BE FORTHWITH
DELIVERED TO THE ADMINISTRATIVE AGENT IN THE FORM IN WHICH IT SHALL HAVE BEEN SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENT).

 


(B)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE US GRANTORS OF THE
SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(III) OF THIS SECTION, THEN ALL
RIGHTS OF ANY US GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT SUCH US GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO
PARAGRAPH (A)(III) OF THIS SECTION SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS,
INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS. ALL DIVIDENDS, INTEREST, PRINCIPAL
OR OTHER DISTRIBUTIONS RECEIVED BY ANY US GRANTOR CONTRARY TO THE PROVISIONS OF
THIS SECTION SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT,
SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH US GRANTOR AND SHALL BE
FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT UPON DEMAND IN THE SAME FORM AS
SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT). ANY


 


14

--------------------------------------------------------------------------------



 


AND ALL MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE ADMINISTRATIVE
AGENT PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH (B) SHALL BE RETAINED BY THE
ADMINISTRATIVE AGENT IN AN ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT
UPON RECEIPT OF SUCH MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 5.02. AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
FINANCIAL OFFICER OF SYMMETRY TO THAT EFFECT, THE ADMINISTRATIVE AGENT SHALL,
PROMPTLY REPAY TO EACH US GRANTOR (WITHOUT INTEREST) ALL DIVIDENDS, INTEREST,
PRINCIPAL OR OTHER DISTRIBUTIONS THAT SUCH US GRANTOR WOULD OTHERWISE BE
PERMITTED TO RETAIN PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) OF THIS SECTION
AND THAT REMAIN IN SUCH ACCOUNT.


 


(C)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE US GRANTORS OF THE
SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(I) OF THIS SECTION, ALL RIGHTS OF
ANY US GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS
ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION, AND THE
OBLIGATIONS OF THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A)(II) OF THIS SECTION,
SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE
ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS; PROVIDED
THAT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE US GRANTORS TO EXERCISE
SUCH RIGHTS.


 


(D)  ANY NOTICE GIVEN BY THE ADMINISTRATIVE AGENT TO THE US GRANTORS SUSPENDING
THEIR RIGHTS UNDER PARAGRAPH (A) OF THIS SECTION (I) MAY BE GIVEN BY TELEPHONE
IF PROMPTLY CONFIRMED IN WRITING, (II) MAY BE GIVEN TO ONE OR MORE OF THE US
GRANTORS AT THE SAME OR DIFFERENT TIMES AND (III) MAY SUSPEND THE RIGHTS OF THE
US GRANTORS UNDER PARAGRAPH (A)(I) OR PARAGRAPH (A)(III) IN PART WITHOUT
SUSPENDING ALL SUCH RIGHTS (AS SPECIFIED BY THE ADMINISTRATIVE AGENT IN ITS SOLE
AND ABSOLUTE DISCRETION) AND WITHOUT WAIVING OR OTHERWISE AFFECTING THE
ADMINISTRATIVE AGENT’S RIGHTS TO GIVE ADDITIONAL NOTICES FROM TIME TO TIME
SUSPENDING OTHER RIGHTS SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 

ARTICLE IV

 

Security Interests in Personal Property

 


SECTION 4.01. SECURITY INTEREST. (A)  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS THE CASE MAY BE, IN FULL OF THE OBLIGATIONS, EACH US GRANTOR
HEREBY ASSIGNS AND PLEDGES TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND
ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED
PARTIES, A SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST IN, TO OR UNDER
ANY AND ALL OF THE ARTICLE 9 COLLATERAL NOW OWNED OR AT ANY TIME HEREAFTER
ACQUIRED BY SUCH US GRANTOR OR IN WHICH SUCH US GRANTOR NOW HAS OR AT ANY TIME
IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST, OTHER THAN ANY PORTION
THEREOF CONSTITUTING THE EXCLUDED EQUITY INTERESTS.


 


15

--------------------------------------------------------------------------------



 


(B)  AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE MAY BE, IN FULL OF
THE CANADIAN OBLIGATIONS, EACH NON-US GRANTOR HEREBY ASSIGNS AND PLEDGES TO THE
ADMINISTRATIVE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED
PARTIES, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND
ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN, ALL
RIGHT, TITLE AND INTEREST IN, TO OR UNDER ANY AND ALL OF THE ABL COLLATERAL NOW
OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH NON-US GRANTOR OR IN WHICH SUCH
NON-US GRANTOR NOW HAS OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE
OR INTEREST.


 


(C)  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY INITIAL
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) WITH RESPECT TO THE ARTICLE 9
COLLATERAL IN WHICH A SECURITY INTEREST IS CREATED BY SUCH GRANTOR HEREUNDER OR
ANY PART THEREOF AND AMENDMENTS THERETO THAT (I) IDENTIFY THE APPLICABLE
COLLATERAL (INCLUDING, IN THE CASE OF ANY US GRANTOR, BY INDICATING THE
COLLATERAL TO BE “ALL ASSETS” OF SUCH GRANTOR OR WORDS OF SIMILAR EFFECT AS
BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL) AND (II) CONTAIN THE
INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW OF EACH APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING
STATEMENT OR AMENDMENT, INCLUDING (A) WHETHER SUCH GRANTOR IS AN ORGANIZATION,
THE TYPE OF ORGANIZATION AND ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO
SUCH GRANTOR AND (B) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE
FILING OR COVERING ARTICLE 9 COLLATERAL CONSTITUTING MINERALS OR THE LIKE TO BE
EXTRACTED OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO
WHICH SUCH ARTICLE 9 COLLATERAL RELATES. EACH GRANTOR AGREES TO PROVIDE SUCH
INFORMATION TO THE ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party.

 


(D)  THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR
MODIFY, ANY OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING
OUT OF THE ARTICLE 9 COLLATERAL.


 


(E)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE
SECURITY INTEREST GRANTED HEREUNDER ATTACH TO ANY CONTRACT OR AGREEMENT TO WHICH
ANY GRANTOR IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS THEREUNDER IF AND FOR
SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR RESULT IN
(I) THE UNENFORCEABILITY OF ANY RIGHT OF SUCH GRANTOR THEREUNDER OR (II) A
BREACH OR TERMINATION UNDER THE TERMS OF, OR A DEFAULT


 


16

--------------------------------------------------------------------------------



 


UNDER, ANY SUCH CONTRACT OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH
TERM WOULD BE RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR
9-409 OF THE NEW YORK UCC OR ANY OTHER APPLICABLE LAW OR PRINCIPLES OF EQUITY),
PROVIDED, THAT SUCH SECURITY INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS
THE CONDITION CAUSING SUCH UNENFORCEABILITY, BREACH OR TERMINATION SHALL BE
REMEDIED OR SHALL OTHERWISE CEASE TO EXIST AND, TO THE EXTENT SEVERABLE, SHALL
ATTACH IMMEDIATELY TO ANY PORTION OF SUCH CONTRACT OR AGREEMENT THAT DOES NOT
RESULT IN ANY OF THE CONSEQUENCES SPECIFIED IN THIS PARAGRAPH, INCLUDING ANY
PROCEEDS OF SUCH CONTRACT OR AGREEMENT.


 


SECTION 4.02. REPRESENTATIONS AND WARRANTIES. THE GRANTORS JOINTLY AND SEVERALLY
REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES THAT:


 

(A) EACH GRANTOR HAS GOOD AND VALID RIGHTS IN AND TITLE TO THE ARTICLE 9
COLLATERAL WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST
HEREUNDER AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE ADMINISTRATIVE AGENT
THE SECURITY INTEREST IN SUCH ARTICLE 9 COLLATERAL PURSUANT HERETO AND TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PERSON (OTHER THAN
ANY CONSENT OR APPROVAL THAT HAS BEEN OBTAINED).

 

(B) THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED,
AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME OF EACH
GRANTOR, IS CORRECT AND COMPLETE AS OF THE EFFECTIVE DATE.

 

(C) SCHEDULE III HERETO SETS FORTH, AS OF THE DATE HEREOF, FOR EACH US GRANTOR,
(I) ALL UNITED STATES REGISTERED PATENTS AND PATENT APPLICATIONS OWNED BY SUCH
US GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, TYPE, REGISTRATION OR
APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) THEREOF,
(II) ALL UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS OWNED BY
SUCH US GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, THE REGISTRATION OR
APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) THEREOF, AND
(III) ALL UNITED STATES REGISTERED COPYRIGHTS AND COPYRIGHT APPLICATIONS OWNED
BY SUCH US GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, TITLE AND, IF
APPLICABLE, THE REGISTRATION NUMBER OF EACH SUCH COPYRIGHT OR COPYRIGHT
APPLICATION.

 

(D) SCHEDULE IV HERETO SETS FORTH, AS OF THE DATE HEREOF, EACH COMMERCIAL TORT
CLAIM IN RESPECT OF WHICH A COMPLAINT OR A COUNTERCLAIM HAS BEEN FILED BY ANY US
GRANTOR SEEKING DAMAGES IN AN AMOUNT OF US$1,000,000 OR MORE.

 


SECTION 4.03. COVENANTS. (A)  EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST
AND EXPENSE, COMPLETE AND ACCURATE RECORDS WITH RESPECT TO THE ARTICLE 9
COLLATERAL OWNED BY IT, AND IN WHICH IT HAS GRANTED A SECURITY INTEREST
HEREUNDER, IN ACCORDANCE WITH GAAP AND APPLICABLE LAW, AND, AT SUCH TIME OR
TIMES AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROMPTLY TO PREPARE
AND DELIVER TO THE ADMINISTRATIVE AGENT A DULY CERTIFIED SCHEDULE OR SCHEDULES
IN FORM AND DETAIL


 


17

--------------------------------------------------------------------------------



 


SATISFACTORY TO THE ADMINISTRATIVE AGENT SHOWING THE IDENTITY, AMOUNT AND
LOCATION OF ANY AND ALL SUCH ARTICLE 9 COLLATERAL.


 


(B)  EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL ACTIONS NECESSARY
TO DEFEND TITLE TO THE ARTICLE 9 COLLATERAL IN WHICH IT HAS GRANTED A SECURITY
INTEREST HEREUNDER AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF
THE ADMINISTRATIVE AGENT IN SUCH ARTICLE 9 COLLATERAL AND THE PRIORITY THEREOF
AGAINST ANY LIEN NOT EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT
AGREEMENT.


 


(C)  EACH GRANTOR AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER
AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST TO BETTER ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST
AND THE RIGHTS AND REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES
AND TAXES REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS) OR OTHER DOCUMENTS IN CONNECTION HEREWITH
OR THEREWITH.


 

Without limiting the generality of the foregoing, each US Grantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the US
Grantors, to supplement this Agreement by supplementing Schedule III or adding
additional schedules hereto to specifically identify any asset or item that may
constitute Copyrights, Licenses, Patents or Trademarks; provided that any US
Grantor shall have the right, exercisable within 10 days after it has been
notified by the Administrative Agent of the specific identification of such
Collateral, to advise the Administrative Agent in writing of any inaccuracy of
the representations and warranties made by such US Grantor hereunder with
respect to such Collateral. Each US Grantor agrees that it will use its best
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Collateral within 30 days after the date it has been notified by the
Administrative Agent of the specific identification of such Collateral.

 


(D)  THE ADMINISTRATIVE AGENT AND SUCH PERSONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY DESIGNATE SHALL HAVE THE RIGHT, AT THE GRANTORS’ OWN COST AND
EXPENSE, TO INSPECT THE ARTICLE 9 COLLATERAL SUBJECT TO THE SECURITY INTEREST,
ALL RECORDS RELATED THERETO (AND TO MAKE EXTRACTS AND COPIES FROM SUCH RECORDS)
AND THE PREMISES UPON WHICH ANY OF SUCH ARTICLE 9 COLLATERAL IS LOCATED, TO
DISCUSS THE GRANTORS’ AFFAIRS WITH THE OFFICERS OF THE GRANTORS AND THEIR
INDEPENDENT ACCOUNTANTS AND TO VERIFY UNDER REASONABLE PROCEDURES, IN ACCORDANCE
WITH SECTION 5.09 OF THE CREDIT AGREEMENT, THE VALIDITY, AMOUNT, QUALITY,
QUANTITY, VALUE, CONDITION AND STATUS OF, OR ANY OTHER MATTER RELATING TO, THE
ARTICLE 9 COLLATERAL SUBJECT TO THE SECURITY INTEREST, INCLUDING, IN THE CASE OF
ACCOUNTS OR ARTICLE 9 COLLATERAL IN THE POSSESSION OF ANY THIRD PERSON, BY
CONTACTING ACCOUNT DEBTORS OR THE THIRD PERSON POSSESSING SUCH ARTICLE 9
COLLATERAL FOR THE PURPOSE OF MAKING SUCH A VERIFICATION. THE ADMINISTRATIVE
AGENT SHALL HAVE THE ABSOLUTE RIGHT TO SHARE ANY INFORMATION IT GAINS FROM SUCH
INSPECTION OR VERIFICATION WITH ANY SECURED PARTY.


 


18

--------------------------------------------------------------------------------



 


(E)  AT ITS OPTION, THE ADMINISTRATIVE AGENT MAY DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES OR LIENS AT ANY TIME LEVIED OR PLACED ON THE
ARTICLE 9 COLLATERAL AND NOT PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT
AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND PRESERVATION OF THE ARTICLE 9
COLLATERAL SUBJECT TO THE SECURITY INTEREST TO THE EXTENT ANY GRANTOR FAILS TO
DO SO AS REQUIRED BY THE CREDIT AGREEMENT OR THIS AGREEMENT, AND EACH US GRANTOR
JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR
ANY PAYMENT MADE OR ANY EXPENSE INCURRED BY THE ADMINISTRATIVE AGENT PURSUANT TO
THE FOREGOING AUTHORIZATION (AND EACH NON-US GRANTOR JOINTLY AND SEVERALLY
AGREES TO SO REIMBURSE FOR ANY SUCH PAYMENT MADE OR EXPENSE INCURRED ON ACCOUNT
OF ANY NON-US GRANTOR); PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL BE
INTERPRETED AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF, OR IMPOSING ANY
OBLIGATION ON THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO CURE OR
PERFORM, ANY COVENANTS OR OTHER PROMISES OF ANY GRANTOR WITH RESPECT TO TAXES,
ASSESSMENTS, CHARGES, FEES OR LIENS AND MAINTENANCE OF PROPERTIES AS SET FORTH
HEREIN OR IN THE OTHER LOAN DOCUMENTS.


 


(F)  IF AT ANY TIME ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY
OF AN ACCOUNT DEBTOR OR ANY OTHER PERSON TO SECURE PAYMENT AND PERFORMANCE OF AN
ACCOUNT, SUCH GRANTOR SHALL PROMPTLY ASSIGN SUCH SECURITY INTEREST TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES. SUCH ASSIGNMENT
NEED NOT BE FILED OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE PERFECTED
STATUS OF THE SECURITY INTEREST AGAINST CREDITORS OF AND TRANSFEREES FROM THE
ACCOUNT DEBTOR OR OTHER PERSON GRANTING THE SECURITY INTEREST.


 


(G)  EACH GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO THE ARTICLE 9 COLLATERAL SUBJECT TO THE
SECURITY INTEREST, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF, AND
EACH US GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES FROM AND AGAINST ANY AND ALL
LIABILITY FOR SUCH PERFORMANCE (AND EACH NON-US GRANTOR JOINTLY AND SEVERALLY
AGREES TO SO INDEMNIFY AND HOLD HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY
FOR SUCH PERFORMANCE ON ACCOUNT OF ANY NON-US GRANTOR).


 


(H)  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ARTICLE 9 COLLATERAL SUBJECT TO THE SECURITY INTEREST OR
SHALL GRANT ANY OTHER LIEN IN RESPECT OF SUCH ARTICLE 9 COLLATERAL, EXCEPT AS
PERMITTED BY THE CREDIT AGREEMENT. NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO
BE MADE ANY TRANSFER OF SUCH ARTICLE 9 COLLATERAL AND EACH GRANTOR SHALL REMAIN
AT ALL TIMES IN POSSESSION OF SUCH ARTICLE 9 COLLATERAL OWNED BY IT, EXCEPT THAT
UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE GRANTORS THAT AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THAT DURING THE
CONTINUANCE THEREOF THE GRANTORS SHALL NOT SELL, CONVEY, LEASE, ASSIGN, TRANSFER
OR OTHERWISE DISPOSE OF ANY SUCH ARTICLE 9 COLLATERAL (WHICH NOTICE MAY BE GIVEN
BY TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), THE GRANTORS MAY USE AND DISPOSE
OF SUCH ARTICLE 9 COLLATERAL IN ANY LAWFUL MANNER NOT INCONSISTENT WITH THE
PROVISIONS OF THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

19

--------------------------------------------------------------------------------



 


(I)  NONE OF THE GRANTORS WILL, WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN
CONSENT, GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF ANY ACCOUNTS INCLUDED IN
THE ARTICLE 9 COLLATERAL, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN
THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE
PAYMENT THEREOF OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON, OTHER THAN
EXTENSIONS, COMPROMISES, SETTLEMENTS, RELEASES, CREDITS OR DISCOUNTS GRANTED OR
MADE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH ITS CURRENT
PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT AND STANDARD PRACTICE USED IN
INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE IN WHICH SUCH GRANTOR IS
ENGAGED.


 


(J)  THE GRANTORS, AT THEIR OWN EXPENSE, SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO THE INVENTORY AND
EQUIPMENT SUBJECT TO THE SECURITY INTEREST IN ACCORDANCE WITH THE REQUIREMENTS
SET FORTH IN SECTION 5.07 OF THE CREDIT AGREEMENT. EACH GRANTOR IRREVOCABLY
MAKES, CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT (AND ALL OFFICERS,
EMPLOYEES OR AGENTS DESIGNATED BY THE ADMINISTRATIVE AGENT) AS SUCH GRANTOR’S
TRUE AND LAWFUL AGENT (AND ATTORNEY-IN-FACT) FOR THE PURPOSE, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OF MAKING, SETTLING AND ADJUSTING CLAIMS IN
RESPECT OF ARTICLE 9 COLLATERAL SUBJECT TO THE SECURITY INTEREST UNDER POLICIES
OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT
OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR
MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT THERETO. IN THE EVENT THAT
ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED HEREBY OR TO PAY ANY PREMIUM IN WHOLE OR PART
RELATING THERETO, THE ADMINISTRATIVE AGENT MAY, WITHOUT WAIVING OR RELEASING ANY
OBLIGATION OR LIABILITY OF THE GRANTORS HEREUNDER OR ANY EVENT OF DEFAULT, IN
ITS SOLE DISCRETION, OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH
PREMIUM AND TAKE ANY OTHER ACTIONS WITH RESPECT THERETO AS THE ADMINISTRATIVE
AGENT DEEMS ADVISABLE. ALL SUMS DISBURSED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS PARAGRAPH, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT
COSTS, EXPENSES AND OTHER CHARGES RELATING THERETO, SHALL BE PAYABLE, UPON
DEMAND, BY THE GRANTORS TO THE ADMINISTRATIVE AGENT AND SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY.


 


(K)  EACH GRANTOR SHALL MAINTAIN, IN FORM AND MANNER REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, RECORDS OF ITS CHATTEL PAPER AND ITS BOOKS, RECORDS
AND DOCUMENTS EVIDENCING OR PERTAINING THERETO.


 


SECTION 4.04. OTHER ACTIONS. IN ORDER TO FURTHER ENSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE ADMINISTRATIVE AGENT TO
ENFORCE, THE SECURITY INTEREST, EACH GRANTOR AGREES, IN EACH CASE AT SUCH
GRANTOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING ARTICLE 9 COLLATERAL OWNED BY IT AND SUBJECT TO THE SECURITY INTEREST:


 

(A) INSTRUMENTS. IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENTS SUBJECT TO THE SECURITY INTEREST, SUCH GRANTOR SHALL FORTHWITH
ENDORSE, ASSIGN AND DELIVER THE SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 

20

--------------------------------------------------------------------------------


 

(B) INVESTMENT PROPERTY. EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN ARTICLE III,
IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED SECURITIES
SUBJECT TO THE SECURITY INTEREST, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN
AND DELIVER THE SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY SUCH
INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME SPECIFY. IF ANY SECURITIES NOW OR
HEREAFTER ACQUIRED BY ANY GRANTOR AND SUBJECT TO THE SECURITY INTEREST ARE
UNCERTIFICATED AND ARE ISSUED TO SUCH GRANTOR OR ITS NOMINEE DIRECTLY BY THE
ISSUER THEREOF, SUCH GRANTOR SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND, AT THE ADMINISTRATIVE AGENT’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EITHER (I) CAUSE THE ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE
ADMINISTRATIVE AGENT AS TO SUCH SECURITIES, WITHOUT FURTHER CONSENT OF ANY
GRANTOR OR SUCH NOMINEE OR (II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO BECOME
THE REGISTERED OWNER OF THE SECURITIES. IF ANY SECURITIES, WHETHER CERTIFICATED
OR UNCERTIFICATED, OR OTHER INVESTMENT PROPERTY NOW OR HEREAFTER ACQUIRED BY ANY
GRANTOR AND SUBJECT TO THE SECURITY INTEREST ARE HELD BY SUCH GRANTOR OR ITS
NOMINEE THROUGH A SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, SUCH
GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE
ADMINISTRATIVE AGENT’S REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER (I) CAUSE
SUCH SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, AS THE CASE MAY BE, TO
AGREE TO COMPLY WITH ENTITLEMENT ORDERS OR OTHER INSTRUCTIONS FROM THE
ADMINISTRATIVE AGENT TO SUCH SECURITIES INTERMEDIARY AS TO SUCH SECURITY
ENTITLEMENTS OR, AS THE CASE MAY BE, TO APPLY ANY VALUE DISTRIBUTED ON ACCOUNT
OF ANY COMMODITY CONTRACT AS DIRECTED BY THE ADMINISTRATIVE AGENT TO SUCH
COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT FURTHER CONSENT OF ANY GRANTOR OR
SUCH NOMINEE, OR (II) IN THE CASE OF FINANCIAL ASSETS OR OTHER INVESTMENT
PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR THE ADMINISTRATIVE
AGENT TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT PROPERTY,
WITH THE GRANTOR BEING PERMITTED, ONLY WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT, TO EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH SUCH INVESTMENT
PROPERTY. THE ADMINISTRATIVE AGENT AGREES WITH EACH OF THE GRANTORS THAT THE
ADMINISTRATIVE AGENT SHALL NOT GIVE ANY SUCH ENTITLEMENT ORDERS OR INSTRUCTIONS
OR DIRECTIONS TO ANY SUCH ISSUER, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, AND SHALL NOT WITHHOLD ITS CONSENT TO THE EXERCISE OF ANY
WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR, AFTER GIVING EFFECT TO ANY SUCH INVESTMENT AND
WITHDRAWAL RIGHTS, WOULD OCCUR. THE PROVISIONS OF THIS PARAGRAPH SHALL NOT APPLY
TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES ACCOUNT FOR WHICH THE
ADMINISTRATIVE AGENT IS THE SECURITIES INTERMEDIARY.

 

(C) ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS. IF ANY GRANTOR AT ANY
TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD,” AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND, AT THE

 

21

--------------------------------------------------------------------------------


 

REQUEST OF THE ADMINISTRATIVE AGENT, SHALL TAKE SUCH ACTION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO VEST IN THE ADMINISTRATIVE AGENT
CONTROL UNDER NEW YORK UCC SECTION 9-105 OF SUCH ELECTRONIC CHATTEL PAPER OR
CONTROL UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, SECTION 16 OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH JURISDICTION, OF SUCH
TRANSFERABLE RECORD. THE ADMINISTRATIVE AGENT AGREES WITH SUCH GRANTOR THAT THE
ADMINISTRATIVE AGENT WILL ARRANGE, PURSUANT TO PROCEDURES REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SO LONG AS SUCH PROCEDURES WILL NOT
RESULT IN THE ADMINISTRATIVE AGENT’S LOSS OF CONTROL, FOR THE GRANTOR TO MAKE
ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD PERMITTED
UNDER UCC SECTION 9-105 OR, AS THE CASE MAY BE, SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR SECTION 16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN CONTROL TO ALLOW WITHOUT LOSS
OF CONTROL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY SUCH GRANTOR WITH RESPECT TO SUCH
ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.

 

(D) LETTER-OF-CREDIT RIGHTS. IF ANY GRANTOR IS AT ANY TIME A BENEFICIARY UNDER A
LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH GRANTOR, THE RIGHTS
UNDER WHICH ARE SUBJECT TO THE SECURITY INTEREST, SUCH GRANTOR SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE
ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER
(I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT
TO AN ASSIGNMENT TO THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO
BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH THE
ADMINISTRATIVE AGENT AGREEING, IN EACH CASE, THAT THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT ARE TO BE PAID TO THE APPLICABLE GRANTOR UNLESS AN
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.

 

(E) COMMERCIAL TORT CLAIMS. IF ANY US GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE
A COMMERCIAL TORT CLAIM IN AN AMOUNT REASONABLY ESTIMATED TO EXCEED
US$1,000,000, SUCH US GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF IN A WRITING SIGNED BY SUCH US GRANTOR INCLUDING A SUMMARY DESCRIPTION
OF SUCH CLAIM AND GRANT TO THE ADMINISTRATIVE AGENT IN SUCH WRITING A SECURITY
INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS
AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

 

(F) COLLATERAL ACCESS AGREEMENTS. EACH GRANTOR SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN A COLLATERAL ACCESS AGREEMENT FROM THE LESSOR OF EACH LEASED
PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE OR CONSIGNEE WITH RESPECT TO ANY
WAREHOUSE, PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION WHERE COLLATERAL IS
STORED OR LOCATED, WHICH AGREEMENT OR LETTER SHALL PROVIDE ACCESS RIGHTS AND
CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS OR CLAIMS THAT THE

 

22

--------------------------------------------------------------------------------


 

LANDLORD, MORTGAGEE, BAILEE OR CONSIGNEE MAY ASSERT AGAINST THE COLLATERAL AT
THAT LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT. IF THE ADMINISTRATIVE AGENT SHALL NOT
HAVE RECEIVED A COLLATERAL ACCESS AGREEMENT AS TO ANY SUCH LOCATION, THE
ELIGIBLE INVENTORY AT THAT LOCATION SHALL BE SUBJECT TO SUCH RESERVES AS MAY BE
ESTABLISHED BY THE ADMINISTRATIVE AGENT. AFTER THE EFFECTIVE DATE, NO REAL
PROPERTY OR WAREHOUSE SPACE SHALL BE LEASED BY ANY GRANTOR AND NO INVENTORY
SHALL BE SHIPPED TO A PROCESSOR OR CONVERTER UNDER ARRANGEMENTS ESTABLISHED
AFTER THE EFFECTIVE DATE UNLESS AND UNTIL A SATISFACTORY COLLATERAL ACCESS
AGREEMENT SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH LOCATION, AND IF IT HAS
NOT BEEN OBTAINED, THE ELIGIBLE INVENTORY AT THAT LOCATION SHALL BE SUBJECT TO
THE ESTABLISHMENT OF RESERVES ACCEPTABLE TO THE ADMINISTRATIVE AGENT. EACH
GRANTOR SHALL TIMELY AND FULLY PAY AND PERFORM ITS OBLIGATIONS UNDER ALL LEASES
AND OTHER AGREEMENTS WITH RESPECT TO EACH LEASED LOCATION OR THIRD PARTY
WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE LOCATED.

 


SECTION 4.05. COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
(A)  EACH US GRANTOR AGREES THAT IT WILL NOT TAKE OR OMIT TAKE TO ANY ACTION
(AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PREVENT ITS LICENSEES FROM
TAKING OR OMITTING TO TAKE ANY ACTION) WHEREBY ANY PATENT THAT IS MATERIAL TO
THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY BECOME INVALIDATED OR DEDICATED TO
THE PUBLIC, AND AGREES THAT IT SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A
PATENT WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH
AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.


 


(B)  EACH US GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES) WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT OF SUCH US
GRANTOR’S BUSINESS, (I) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY
CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE, (II) MAINTAIN THE QUALITY OF
PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY SUCH TRADEMARK
WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE LAW AND
(IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH TRADEMARK IN
VIOLATION OF ANY THIRD PARTY RIGHTS.


 


(C)  EACH US GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR SUBLICENSEES)
WILL, FOR EACH WORK COVERED BY A MATERIAL COPYRIGHT, CONTINUE TO PUBLISH,
REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT
NOTICE AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS
UNDER APPLICABLE COPYRIGHT LAWS.


 


(D)  EACH US GRANTOR SHALL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IF IT KNOWS
OR HAS REASON TO KNOW THAT ANY PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE
CONDUCT OF ITS BUSINESS MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC,
OR OF ANY MATERIALLY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE
INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR
ANY COURT OR SIMILAR OFFICE OF ANY COUNTRY) REGARDING SUCH US GRANTOR’S
OWNERSHIP OF ANY PATENT, TRADEMARK OR COPYRIGHT, ITS RIGHT TO REGISTER THE SAME,
OR ITS RIGHT TO KEEP AND MAINTAIN THE SAME.


 


23

--------------------------------------------------------------------------------



 


(E)  IN NO EVENT SHALL ANY US GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY PATENT, TRADEMARK OR
COPYRIGHT (OR FOR THE REGISTRATION OF ANY TRADEMARK OR COPYRIGHT) WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY
OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR IN ANY
OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, UNLESS IT PROMPTLY INFORMS
THE ADMINISTRATIVE AGENT, AND, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
EXECUTES AND DELIVERS ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH PATENT, TRADEMARK OR COPYRIGHT,
AND EACH US GRANTOR HEREBY APPOINTS THE ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH WRITINGS FOR THE FOREGOING PURPOSES,
ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE.


 


(F)  EACH US GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT WITH THE
PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE,
UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL
SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL
SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH MATERIAL APPLICATION RELATING
TO THE PATENTS, TRADEMARKS OR COPYRIGHTS (AND TO OBTAIN THE RELEVANT GRANT OR
REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT AND EACH REGISTRATION OF THE
TRADEMARKS AND COPYRIGHTS THAT IS MATERIAL TO THE CONDUCT OF ANY US GRANTOR’S
BUSINESS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF
CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND
CANCELATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)  IN THE EVENT THAT ANY US GRANTOR HAS REASON TO BELIEVE THAT ANY ARTICLE 9
COLLATERAL CONSISTING OF A PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE
CONDUCT OF ANY US GRANTOR’S BUSINESS HAS BEEN OR IS ABOUT TO BE INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH US GRANTOR PROMPTLY SHALL
NOTIFY THE ADMINISTRATIVE AGENT AND SHALL, IF CONSISTENT WITH GOOD BUSINESS
JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION,
AND TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO
PROTECT SUCH ARTICLE 9 COLLATERAL.


 


(H)  UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH US GRANTOR
SHALL USE ITS BEST EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS BY THE
LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE OR TRADEMARK LICENSE TO
EFFECT THE ASSIGNMENT OF ALL SUCH US GRANTOR’S RIGHT, TITLE AND INTEREST
THEREUNDER TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE.


 


SECTION 4.06. DEPOSIT ACCOUNTS; LOCKBOX SYSTEM; PAYMENT COLLECTION.

 


(A)  DEPOSIT ACCOUNTS. EACH GRANTOR SHALL AS PROMPTLY AS PRACTICABLE, AND IN ANY
EVENT WITHIN THE PERIOD REFERRED TO IN SECTION 4.01(S) OF THE CREDIT AGREEMENT,
FOR EACH DEPOSIT ACCOUNT THAT SUCH GRANTOR AT ANY TIME OPENS OR MAINTAINS (OTHER
THAN


 


24

--------------------------------------------------------------------------------



 


PAYROLL AND PETTY CASH ACCOUNTS, THE AGGREGATE AMOUNT ON DEPOSIT IN ALL OF WHICH
ACCOUNTS DOES NOT EXCEED US$1,000,000 AT ANY TIME), CAUSE THE DEPOSITARY BANK TO
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL
AGREEMENT WITH RESPECT TO THE DEPOSIT ACCOUNT. EACH GRANTOR ACKNOWLEDGES AND
AGREES THAT (I) THE FUNDS ON DEPOSIT IN EACH DEPOSIT ACCOUNT OF SUCH GRANTOR
SHALL CONTINUE TO BE COLLATERAL SECURITY FOR THE OBLIGATIONS SECURED THEREBY,
(II) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION PERIOD,
AT THE ADMINISTRATIVE AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN EACH SUCH
DEPOSIT ACCOUNT MAY BE APPLIED AS PROVIDED IN SECTION 2.11(F) OF THE CREDIT
AGREEMENT AND (III) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AT THE ADMINISTRATIVE AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN EACH
SUCH DEPOSIT ACCOUNT MAY BE APPLIED AS PROVIDED IN SECTION 5.02. THIS PARAGRAPH
SHALL NOT APPLY TO THE DEPOSIT ACCOUNTS ESTABLISHED AS PART OF THE LOCKBOX
SYSTEM PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


 


(B)  LOCKBOX SYSTEM. (I)THE US GRANTORS HAVE ESTABLISHED OR WILL, AS PROMPTLY AS
PRACTICABLE, AND IN ANY EVENT WITHIN THE PERIOD REFERRED TO IN SECTION 4.01(S)
OF THE CREDIT AGREEMENT, ESTABLISH, PURSUANT TO THE LOCKBOX AGREEMENTS FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, A SYSTEM
OF LOCKBOXES AND RELATED DEPOSIT ACCOUNTS (THE “LOCKBOX SYSTEM”) INTO WHICH THE
PROCEEDS OF ALL ACCOUNTS AND INVENTORY SHALL BE DEPOSITED.


 

(II) BEFORE ESTABLISHING ANY NEW LOCKBOX OR LOCKBOX ARRANGEMENT, EACH US GRANTOR
SHALL CAUSE EACH BANK OR FINANCIAL INSTITUTION WITH WHICH IT SEEKS TO ESTABLISH
SUCH A LOCKBOX OR LOCKBOX ARRANGEMENT TO ENTER INTO A LOCKBOX AGREEMENT WITH
RESPECT THERETO. IN THE CASE OF ANY LOCKBOX AGREEMENT WITH ANY SUCH BANK OR
FINANCIAL INSTITUTION THAT IS A LENDER, SUCH LOCKBOX AGREEMENT SHALL BE SUBJECT
TO THE PROVISIONS OF THE CREDIT AGREEMENT REGARDING SETOFFS.

 

(III) WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, NO US
GRANTOR SHALL, IN A MANNER ADVERSE TO THE LENDERS, CHANGE THE GENERAL
INSTRUCTIONS GIVEN TO ACCOUNT DEBTORS IN RESPECT OF PAYMENTS ON ACCOUNT OF
ACCOUNTS OR INVENTORY TO BE DEPOSITED IN THE LOCKBOX SYSTEM.

 

(IV) EACH US GRANTOR ACKNOWLEDGES AND AGREES THAT (I) THE FUNDS ON DEPOSIT IN
THE LOCKBOX SYSTEM SHALL CONTINUE TO BE COLLATERAL SECURITY FOR THE OBLIGATIONS
SECURED THEREBY, (II) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH
DOMINION PERIOD, AT THE ADMINISTRATIVE AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN
THE LOCKBOX SYSTEM MAY BE APPLIED AS PROVIDED IN SECTION 2.11(F) OF THE CREDIT
AGREEMENT AND (III) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AT THE ADMINISTRATIVE AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN THE
LOCKBOX SYSTEM MAY BE APPLIED AS PROVIDED IN SECTION 5.02.

 


(C)  PAYMENT COLLECTION. (I) EACH US GRANTOR HAS DIRECTED, AND WILL AT ALL TIMES
HEREAFTER DIRECT, ALL OF ITS ACCOUNT DEBTORS TO FORWARD ALL PAYMENTS ON ACCOUNT
OF ACCOUNTS AND INVENTORY DIRECTLY TO THE LOCKBOX SYSTEM. EACH US GRANTOR AGREES
(II) TO USE ALL REASONABLE EFFORTS TO CAUSE EACH ACCOUNT DEBTOR AND EVERY OTHER
PERSON IDENTIFIED IN CLAUSE (I) ABOVE TO MAKE ALL PAYMENTS WITH RESPECT TO
ACCOUNTS AND INVENTORY DIRECTLY


 


25

--------------------------------------------------------------------------------



 


TO THE LOCKBOX SYSTEM AND (II) PROMPTLY TO DEPOSIT ALL PAYMENTS RECEIVED BY IT
ON ACCOUNT OF ACCOUNTS AND INVENTORY, WHETHER IN THE FORM OF CASH, CHECKS,
NOTES, DRAFTS, BILLS OF EXCHANGE, MONEY ORDERS OR OTHERWISE, IN THE LOCKBOX
SYSTEM IN PRECISELY THE FORM IN WHICH THEY ARE RECEIVED (BUT WITH ANY
ENDORSEMENTS OF SUCH US GRANTOR NECESSARY FOR DEPOSIT OR COLLECTION), AND UNTIL
THEY ARE SO DEPOSITED TO HOLD SUCH PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF
THE ADMINISTRATIVE AGENT.


 

(II) EACH NON-US GRANTOR AGREES PROMPTLY TO DEPOSIT ALL PAYMENTS RECEIVED BY IT
ON ACCOUNT OF ACCOUNTS AND INVENTORY, WHETHER IN THE FORM OF CASH, CHECKS,
NOTES, DRAFTS, BILLS OF EXCHANGE, MONEY ORDERS OR OTHERWISE, IN PRECISELY THE
FORM IN WHICH THEY ARE RECEIVED (BUT WITH ANY ENDORSEMENTS OF SUCH NON-US
GRANTOR NECESSARY FOR DEPOSIT OR COLLECTION), INTO A DEPOSIT ACCOUNT WITH
RESPECT TO WHICH THE DEPOSITARY BANK SHALL HAVE ENTERED INTO A DEPOSIT ACCOUNT
CONTROL AGREEMENT WITH THE ADMINISTRATIVE AGENT, AND UNTIL THEY ARE SO DEPOSITED
TO HOLD SUCH PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF THE ADMINISTRATIVE
AGENT.

 

ARTICLE V

 


REMEDIES

 


SECTION 5.01. REMEDIES UPON DEFAULT. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE ADMINISTRATIVE AGENT ON DEMAND, AND IT IS AGREED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE FOLLOWING
ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY ARTICLE 9
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE THE SECURITY
INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH
ARTICLE 9 COLLATERAL BY THE APPLICABLE GRANTORS TO THE ADMINISTRATIVE AGENT, OR
TO LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON
AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY SUCH ARTICLE 9 COLLATERAL THROUGHOUT THE
WORLD ON SUCH TERMS AND CONDITIONS AND IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT SHALL DETERMINE (OTHER THAN IN VIOLATION OF ANY THEN-EXISTING LICENSING
ARRANGEMENTS TO THE EXTENT THAT WAIVERS CANNOT BE OBTAINED), AND (B) WITH OR
WITHOUT LEGAL PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR DEMAND FOR
PERFORMANCE, TO TAKE POSSESSION OF THE ARTICLE 9 COLLATERAL AND WITHOUT
LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE THE ARTICLE 9 COLLATERAL MAY
BE LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING THE ARTICLE 9
COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL RIGHTS AFFORDED TO A SECURED
PARTY UNDER THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE MANDATORY REQUIREMENTS
OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE
COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY
SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE
ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE. THE ADMINISTRATIVE AGENT SHALL BE
AUTHORIZED AT ANY SUCH SALE OF SECURITIES (IF IT DEEMS IT ADVISABLE TO DO SO) TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO
ASSIGN,


 


26

--------------------------------------------------------------------------------



 


TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO
SOLD. EACH SUCH PURCHASER AT ANY SALE OF COLLATERAL SHALL HOLD THE PROPERTY SOLD
ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND EACH
GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION,
STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE
HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED.


 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof

 

27

--------------------------------------------------------------------------------


 

pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 


SECTION 5.02. APPLICATION OF PROCEEDS. SUBJECT TO APPLICABLE LAW, THE
ADMINISTRATIVE AGENT SHALL APPLY THE PROCEEDS OF ANY COLLECTION OR SALE OF ANY
COLLATERAL, AND ANY COLLATERAL CONSISTING OF CASH, AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances (other than Protective Advances) made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Protective Advances secured by such
Collateral and interest accrued thereon;

 

THIRD, to the payment in full of the other Obligations (other than the
obligations referred to in clause FOURTH below) secured by such Collateral (the
amounts so applied to be distributed among the applicable Secured Parties pro
rata in accordance with the amounts of such Obligations owed to them on the date
of any such distribution);

 

FOURTH, to the payment in full of the Obligations of the type referred to in
clause (c) of the definition of such term (the amounts so applied to be
distributed among the applicable Secured Parties pro rata in accordance with the
amounts of such Obligations owed to them on the date of any such distribution);
and

 

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

28

--------------------------------------------------------------------------------


 


SECTION 5.03. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. FOR THE PURPOSE OF
ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AT SUCH TIME AS THE ADMINISTRATIVE AGENT SHALL BE LAWFULLY ENTITLED TO
EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY
NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME MAY BE
LOCATED, AND INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH
ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE
AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF. THE RIGHTS CONFERRED
BY SUCH LICENSE MAY BE EXERCISED, AT THE OPTION OF THE ADMINISTRATIVE AGENT,
UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT; PROVIDED
THAT ANY LICENSE, SUBLICENSE OR OTHER TRANSACTION ENTERED INTO BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE HEREWITH SHALL BE BINDING UPON THE GRANTORS
NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF DEFAULT.


 


SECTION 5.04. SECURITIES ACT. IN VIEW OF THE POSITION OF THE US GRANTORS IN
RELATION TO THE PLEDGED COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED COLLATERAL PERMITTED HEREUNDER. EACH US GRANTOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE ADMINISTRATIVE AGENT IF THE ADMINISTRATIVE
AGENT WERE TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED COLLATERAL,
AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT
TRANSFEREE OF ANY PLEDGED COLLATERAL COULD DISPOSE OF THE SAME. SIMILARLY, THERE
MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE ADMINISTRATIVE
AGENT IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED COLLATERAL UNDER
APPLICABLE BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN
PURPOSE OR EFFECT. EACH US GRANTOR RECOGNIZES THAT IN LIGHT OF SUCH RESTRICTIONS
AND LIMITATIONS THE ADMINISTRATIVE AGENT MAY, WITH RESPECT TO ANY SALE OF THE
PLEDGED COLLATERAL, LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE, AMONG OTHER
THINGS, TO ACQUIRE SUCH PLEDGED COLLATERAL FOR THEIR OWN ACCOUNT, FOR
INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF. EACH US
GRANTOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS, THE ADMINISTRATIVE AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION
(A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION STATEMENT FOR
THE PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF SHALL HAVE
BEEN FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY APPROACH AND NEGOTIATE
WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE. EACH US GRANTOR
ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND OTHER
TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT
SUCH RESTRICTIONS. IN THE EVENT OF ANY SUCH SALE, THE ADMINISTRATIVE AGENT SHALL
INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE PLEDGED
COLLATERAL AT A PRICE THAT THE ADMINISTRATIVE AGENT, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES,
NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE
BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR
IF MORE THAN A SINGLE PURCHASER WERE APPROACHED. THE PROVISIONS OF THIS


 


29

--------------------------------------------------------------------------------



 


SECTION WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE MARKET
UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE PRICE AT
WHICH THE ADMINISTRATIVE AGENT SELLS.


 


SECTION 5.05. REGISTRATION. EACH US GRANTOR AGREES THAT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF FOR ANY REASON THE
ADMINISTRATIVE AGENT DESIRES TO SELL ANY OF THE PLEDGED COLLATERAL AT A PUBLIC
SALE, IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
THE ADMINISTRATIVE AGENT, USE ITS BEST EFFORTS TO TAKE OR TO CAUSE THE ISSUER OF
SUCH PLEDGED COLLATERAL TO TAKE SUCH ACTION AND PREPARE, DISTRIBUTE AND/OR FILE
SUCH DOCUMENTS, AS ARE REQUIRED OR ADVISABLE IN THE REASONABLE OPINION OF
COUNSEL FOR THE ADMINISTRATIVE AGENT TO PERMIT THE PUBLIC SALE OF SUCH PLEDGED
COLLATERAL. EACH GRANTOR FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT, EACH OTHER SECURED PARTY, ANY UNDERWRITER AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES AND CONTROLLING PERSONS FROM AND
AGAINST ALL LOSS, LIABILITY, EXPENSES, COSTS OF COUNSEL (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES TO THE ADMINISTRATIVE AGENT OF LEGAL
COUNSEL), AND CLAIMS (INCLUDING THE COSTS OF INVESTIGATION) THAT THEY MAY INCUR
INSOFAR AS SUCH LOSS, LIABILITY, EXPENSE OR CLAIM ARISES OUT OF OR IS BASED UPON
ANY ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR
ANY AMENDMENT OR SUPPLEMENT THERETO) OR IN ANY NOTIFICATION OR OFFERING
CIRCULAR, OR ARISES OUT OF OR IS BASED UPON ANY ALLEGED OMISSION TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
IN ANY THEREOF NOT MISLEADING, EXCEPT INSOFAR AS THE SAME MAY HAVE BEEN CAUSED
BY ANY UNTRUE STATEMENT OR OMISSION BASED UPON INFORMATION FURNISHED IN WRITING
TO SUCH GRANTOR OR THE ISSUER OF SUCH PLEDGED COLLATERAL BY THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY EXPRESSLY FOR USE THEREIN. EACH US GRANTOR
FURTHER AGREES, UPON SUCH WRITTEN REQUEST REFERRED TO ABOVE, TO USE ITS BEST
EFFORTS TO QUALIFY, FILE OR REGISTER, OR CAUSE THE ISSUER OF SUCH PLEDGED
COLLATERAL TO QUALIFY, FILE OR REGISTER, ANY OF THE PLEDGED COLLATERAL UNDER THE
BLUE SKY OR OTHER SECURITIES LAWS OF SUCH STATES AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT AND KEEP EFFECTIVE, OR CAUSE TO BE KEPT EFFECTIVE, ALL SUCH
QUALIFICATIONS, FILINGS OR REGISTRATIONS. EACH US GRANTOR WILL BEAR ALL COSTS
AND EXPENSES OF CARRYING OUT ITS OBLIGATIONS UNDER THIS SECTION. EACH GRANTOR
ACKNOWLEDGES THAT THERE IS NO ADEQUATE REMEDY AT LAW FOR FAILURE BY IT TO COMPLY
WITH THE PROVISIONS OF THIS SECTION AND THAT SUCH FAILURE WOULD NOT BE
ADEQUATELY COMPENSABLE IN DAMAGES, AND THEREFORE AGREES THAT ITS AGREEMENTS
CONTAINED IN THIS SECTION MAY BE SPECIFICALLY ENFORCED.


 


SECTION 5.06. CONCERNING PLEDGED SECURITIES. NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS AGREEMENT OR THE CREDIT AGREEMENT, AT ANY TIME WHEN
ANY SENIOR NOTES SHALL BE OUTSTANDING, IF (A) PURSUANT TO SECTION 4.06 OF THE
COLLATERAL AGREEMENT (AS DEFINED IN THE SENIOR NOTES INDENTURE), AS IN EFFECT ON
THE DATE HEREOF, THE SENIOR NOTES COLLATERAL AGENT SHALL BE RESTRICTED FROM
REALIZING UPON ANY PORTION OF THE EQUITY INTERESTS IN, OR OTHER SECURITIES
ISSUED BY, ANY SUBSIDIARY CONSTITUTING COLLATERAL SECURING OBLIGATIONS UNDER THE
SENIOR NOTES DOCUMENTS OR (B) PURSUANT TO CLAUSE (11) OF SECTION 9.01 OF THE
INDENTURE, AS IN EFFECT ON THE DATE HEREOF, THE LIENS OF THE SENIOR NOTES
COLLATERAL AGENT ON ANY EQUITY INTERESTS IN, OR OTHER SECURITIES ISSUED BY, ANY
SUBSIDIARY SHALL HAVE BEEN RELEASED, IN EACH CASE SOLELY TO THE EXTENT NECESSARY
FOR THE SEPARATE FINANCIAL STATEMENTS OF SUCH SUBSIDIARY NOT TO BE


 


30

--------------------------------------------------------------------------------



 


REQUIRED UNDER THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, THEN (I) THE ADMINISTRATIVE AGENT SHALL BE RESTRICTED FROM REALIZING
UPON SUCH PORTION OF SUCH EQUITY INTERESTS OR OTHER SECURITIES TO THE SAME
EXTENT AS SUCH RESTRICTION APPLIES TO THE SENIOR NOTES COLLATERAL AGENT OR (II)
THE LIENS CREATED HEREUNDER ON SUCH EQUITY INTERESTS OR OTHER SECURITIES (BUT
NOT ON ANY EQUITY INTERESTS OR OTHER SECURITIES THAT SHALL NOT BE RELEASED FROM
THE LIENS OF THE SENIOR NOTES COLLATERAL AGENT) SHALL AUTOMATICALLY BE RELEASED
CONCURRENTLY WITH THE RELEASE OF THE CORRESPONDING LIENS OF THE SENIOR NOTES
COLLATERAL AGENT (IT BEING UNDERSTOOD AND AGREED THAT SUCH LIENS CREATED
HEREUNDER SHALL AUTOMATICALLY BE REINSTATED (AND SUCH EQUITY INTEREST AND OTHER
SECURITIES SHALL AUTOMATICALLY BECOME PART OF THE PLEDGED COLLATERAL) (A) TO THE
EXTENT SUCH CORRESPONDING LIENS OF THE SENIOR NOTES COLLATERAL AGENT ARE
REINSTATED AND (B) AT THE TIME WHEN NO SENIOR NOTES SHALL BE OUTSTANDING).

 

ARTICLE VI

 


INDEMNITY, SUBROGATION AND SUBORDINATION

 


SECTION 6.01. INDEMNITY AND SUBROGATION. IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 6.03), SYMMETRY AND THE BORROWERS AGREE THAT (A) IN THE EVENT
A PAYMENT OF AN OBLIGATION OF EITHER BORROWER SHALL BE MADE BY ANY GUARANTOR
UNDER THIS AGREEMENT, SYMMETRY AND SUCH BORROWER (AND, IN THE CASE OF AN
OBLIGATION OF THE CANADIAN BORROWER, THE US BORROWER) SHALL INDEMNIFY SUCH
GUARANTOR FOR THE FULL AMOUNT OF SUCH PAYMENT AND SUCH GUARANTOR SHALL BE
SUBROGATED TO THE RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT SHALL HAVE BEEN MADE
TO THE EXTENT OF SUCH PAYMENT AND (B) IN THE EVENT ANY ASSETS OF ANY GRANTOR
SHALL BE SOLD PURSUANT TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT TO
SATISFY IN WHOLE OR IN PART AN OBLIGATION OF EITHER BORROWER OWED TO ANY SECURED
PARTY, SYMMETRY AND SUCH BORROWER (AND, IN THE CASE OF AN OBLIGATION OF THE
CANADIAN BORROWER, THE US BORROWER) SHALL INDEMNIFY SUCH GRANTOR IN AN AMOUNT
EQUAL TO THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO
SOLD.


 


SECTION 6.02. CONTRIBUTION AND SUBROGATION. EACH SUBSIDIARY PARTY (A
“CONTRIBUTING PARTY”) AGREES (SUBJECT TO SECTION 6.03) THAT, IN THE EVENT A
PAYMENT SHALL BE MADE BY ANY OTHER SUBSIDIARY PARTY HEREUNDER IN RESPECT OF ANY
OBLIGATION GUARANTEED BY THE CONTRIBUTING PARTY OR ASSETS OF ANY OTHER
SUBSIDIARY PARTY SHALL BE SOLD PURSUANT TO ANY SECURITY DOCUMENT TO SATISFY ANY
OBLIGATION GUARANTEED BY THE CONTRIBUTING PARTY AND SUCH OTHER SUBSIDIARY PARTY
(THE “CLAIMING PARTY”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED AS PROVIDED IN
SECTION 6.01, THE CONTRIBUTING PARTY SHALL INDEMNIFY THE CLAIMING PARTY IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR
THE FAIR MARKET VALUE OF SUCH ASSETS, AS THE CASE MAY BE, IN EACH CASE
MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NET WORTH OF THE
CONTRIBUTING PARTY ON THE DATE HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE
NET WORTH OF ALL THE SUBSIDIARY PARTIES THAT HAVE GUARANTEED THE APPLICABLE
OBLIGATION ON THE DATE HEREOF (OR, IN THE CASE OF ANY SUBSIDIARY PARTY BECOMING
A PARTY HERETO PURSUANT TO SECTION 7.14, THE DATE OF THE SUPPLEMENT HERETO
EXECUTED AND DELIVERED BY SUCH SUBSIDIARY PARTY). ANY CONTRIBUTING PARTY MAKING
ANY PAYMENT TO A CLAIMING PARTY PURSUANT TO THIS SECTION SHALL


 


31

--------------------------------------------------------------------------------



 


BE SUBROGATED TO THE RIGHTS OF SUCH CLAIMING PARTY UNDER SECTION 6.01 TO THE
EXTENT OF SUCH PAYMENT.


 


SECTION 6.03. SUBORDINATION. (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALL RIGHTS OF THE SUBSIDIARY PARTIES UNDER
SECTIONS 6.01 AND 6.02 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR
SUBROGATION UNDER APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS. NO FAILURE ON THE PART
OF SYMMETRY, EITHER BORROWER OR ANY SUBSIDIARY PARTY TO MAKE THE PAYMENTS
REQUIRED BY SECTIONS 6.01 AND 6.02 (OR ANY OTHER PAYMENTS REQUIRED UNDER
APPLICABLE LAW OR OTHERWISE) SHALL IN ANY RESPECT LIMIT THE OBLIGATIONS AND
LIABILITIES OF SYMMETRY, EITHER BORROWER OR ANY SUBSIDIARY PARTY WITH RESPECT TO
ITS OBLIGATIONS HEREUNDER, AND EACH SUCH PERSON SHALL REMAIN LIABLE FOR THE FULL
AMOUNT OF ITS OBLIGATIONS HEREUNDER.


 

ARTICLE VII

 


MISCELLANEOUS

 


SECTION 7.01. NOTICES. ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT. ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO ANY SUBSIDIARY PARTY SHALL BE GIVEN TO IT IN CARE OF SYMMETRY AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT.


 


SECTION 7.02. WAIVERS; AMENDMENT. (A)  NO FAILURE OR DELAY BY THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS
AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. NO WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN,
ACCEPTANCE OF A BA OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME. NO NOTICE OR DEMAND ON ANY LOAN PARTY IN ANY CASE SHALL ENTITLE ANY
LOAN PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES WITH RESPECT TO


 


32

--------------------------------------------------------------------------------



 


WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.


 


SECTION 7.03. ADMINISTRATIVE AGENT’S FEES AND EXPENSES; INDEMNIFICATION. (A) 
THE PARTIES HERETO AGREE THAT THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF ITS EXPENSES INCURRED HEREUNDER AS PROVIDED IN SECTION 9.03 OF
THE CREDIT AGREEMENT.


 


(B)  WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, THE US GRANTORS, JOINTLY AND SEVERALLY AS TO THEMSELVES, AND THE
NON-US GRANTORS, JOINTLY AND SEVERALLY AS TO THEMSELVES, AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE OTHER INDEMNITEES (AS DEFINED IN SECTION 9.03 OF
THE CREDIT AGREEMENT) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR ANY
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, OR TO THE COLLATERAL,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS
RELATED PARTIES.


 


(C)  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS. THE PROVISIONS
OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY. ALL AMOUNTS DUE
UNDER THIS SECTION SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 7.04. SUCCESSORS AND ASSIGNS. WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GUARANTOR OR GRANTOR OR THE ADMINISTRATIVE
AGENT THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 7.05. SURVIVAL OF AGREEMENT. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS, THE ACCEPTANCE OF
ANY BAS AND THE ISSUANCE OF ANY LETTERS


 


33

--------------------------------------------------------------------------------



 


OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY LENDER OR ON ITS BEHALF
AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER THE CREDIT
AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE
UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS
OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.


 


SECTION 7.06. COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT. THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL
OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. DELIVERY OF AN
EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AGREEMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY LOAN PARTY
WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH LOAN PARTY SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN
EXECUTED ON BEHALF OF THE ADMINISTRATIVE AGENT, AND THEREAFTER SHALL BE BINDING
UPON SUCH LOAN PARTY AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT NO LOAN PARTY SHALL HAVE THE RIGHT TO ASSIGN
OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR IN THE
COLLATERAL (AND ANY SUCH ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE CREDIT AGREEMENT. THIS AGREEMENT
SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH LOAN PARTY AND
MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED WITH RESPECT TO ANY
LOAN PARTY WITHOUT THE APPROVAL OF ANY OTHER LOAN PARTY AND WITHOUT AFFECTING
THE OBLIGATIONS OF ANY OTHER LOAN PARTY HEREUNDER.


 


SECTION 7.07. SEVERABILITY. ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION. THE
PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


 


SECTION 7.08. RIGHT OF SET-OFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR
OR GRANTOR AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH GUARANTOR OR GRANTOR
THEN DUE NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OWED TO SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND


 


34

--------------------------------------------------------------------------------



 


UNDER THIS AGREEMENT. THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SET-OFF) WHICH
SUCH LENDER MAY HAVE.


 


SECTION 7.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


 


(B)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR GUARANTOR, OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.01. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT


 


35

--------------------------------------------------------------------------------



 


AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 7.11. HEADINGS. ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 7.12. SECURITY INTEREST ABSOLUTE. ALL RIGHTS OF THE ADMINISTRATIVE AGENT
HEREUNDER, THE SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND ALL OBLIGATIONS OF EACH GRANTOR AND GUARANTOR HEREUNDER
SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT
WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT, (C) ANY
EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN ON OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER OR DEPARTURE FROM ANY
GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE OBLIGATIONS, OR (D) ANY
OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY GRANTOR OR GUARANTOR IN RESPECT OF THE OBLIGATIONS OR THIS
AGREEMENT.


 


SECTION 7.13. TERMINATION OR RELEASE. (A)  THIS AGREEMENT, THE GUARANTEES MADE
HEREIN, THE SECURITY INTEREST AND ALL OTHER SECURITY INTERESTS GRANTED HEREBY
SHALL TERMINATE WHEN ALL THE LOAN DOCUMENTS OBLIGATIONS (OTHER THAN CONTINGENT
OBLIGATIONS) HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE LENDERS HAVE NO FURTHER
COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE LC EXPOSURE HAS BEEN REDUCED
TO ZERO AND THE ISSUING BANKS HAVE NO FURTHER OBLIGATIONS TO ISSUE LETTERS OF
CREDIT UNDER THE CREDIT AGREEMENT.


 


(B)  EXCEPT AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION, RELEASES OF ANY
SUBSIDIARY PARTIES FROM THEIR OBLIGATIONS HEREUNDER, AND RELEASES OF COLLATERAL
FROM THE LIENS CREATED HEREBY, SHALL BE GOVERNED BY SECTION 9.14 OF THE CREDIT
AGREEMENT.


 


SECTION 7.14. ADDITIONAL SUBSIDIARIES. PURSUANT TO SECTION 5.12 OF THE CREDIT
AGREEMENT, EACH SUBSIDIARY PARTY THAT WAS NOT IN EXISTENCE OR NOT A SUBSIDIARY
PARTY ON THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO BECOME A PARTY TO THIS
AGREEMENT AS A GUARANTOR AND GRANTOR AND, IF SUCH SUBSIDIARY PARTY IS A US
SUBSIDIARY, TO THE INTERCREDITOR AGREEMENT AS A “GRANTOR”, UPON BECOMING SUCH A
SUBSIDIARY PARTY. UPON THE EXECUTION AND DELIVERY BY THE ADMINISTRATIVE AGENT
AND A SUBSIDIARY PARTY OF AN INSTRUMENT IN THE FORM OF EXHIBIT I HERETO, SUCH
SUBSIDIARY PARTY SHALL BECOME A GUARANTOR AND A GRANTOR HEREUNDER WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS SUCH HEREIN. THE EXECUTION AND
DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY OTHER LOAN
PARTY HEREUNDER. THE RIGHTS AND OBLIGATIONS OF EACH LOAN


 


36

--------------------------------------------------------------------------------



 


PARTY HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
ADDITION OF ANY NEW LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 7.15. ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT. EACH GRANTOR
HEREBY APPOINTS THE ADMINISTRATIVE AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR
FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY
ACTION AND EXECUTING ANY INSTRUMENT THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF
SUBSTITUTION EITHER IN THE ADMINISTRATIVE AGENT’S NAME OR IN THE NAME OF SUCH
GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN OR DELIVER ANY AND ALL NOTES,
ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING
TO THE COLLATERAL OR ANY PART THEREOF; (B) TO DEMAND, COLLECT, RECEIVE PAYMENT
OF, GIVE RECEIPT FOR AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE
COLLATERAL; (C) TO SIGN THE NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF LADING
RELATING TO ANY OF THE COLLATERAL; (D) TO SEND VERIFICATIONS OF ACCOUNTS
RECEIVABLE TO ANY ACCOUNT DEBTOR; (E) TO COMMENCE AND PROSECUTE ANY AND ALL
SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF THE COLLATERAL OR
TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL; (F) TO SETTLE, COMPROMISE,
COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS RELATING TO ALL OR
ANY OF THE COLLATERAL; (G) TO NOTIFY, OR TO REQUIRE ANY GRANTOR TO NOTIFY,
ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE ADMINISTRATIVE AGENT; AND (H) TO
USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS AND
THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND
COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER OF THE
COLLATERAL FOR ALL PURPOSES; PROVIDED THAT NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS REQUIRING OR OBLIGATING THE ADMINISTRATIVE AGENT TO MAKE ANY
COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT, OR TO PRESENT OR FILE ANY CLAIM OR NOTICE,
OR TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF OR THE
MONEYS DUE OR TO BECOME DUE IN RESPECT THEREOF OR ANY PROPERTY COVERED THEREBY.
THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES SHALL BE ACCOUNTABLE ONLY
FOR AMOUNTS ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF THE POWERS GRANTED
TO THEM HEREIN, AND NEITHER THEY NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT
HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


SECTION 7.16. INTERCREDITOR AGREEMENT; POSSESSION AND CONTROL OF NON-ABL
COLLATERAL. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS GRANTED
TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE EXERCISE OF THE RIGHTS
AND REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. AT ANY TIME PRIOR TO THE
DISCHARGE OF SENIOR NOTES OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), NO GRANTOR SHALL BE REQUIRED TO TAKE OR REFRAIN FROM TAKING ANY
ACTION AT THE REQUEST OF THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY


 


37

--------------------------------------------------------------------------------



 


NON-ABL COLLATERAL IF SUCH ACTION OR INACTION WOULD BE INCONSISTENT WITH (I) ANY
ACTION OR INACTION AFFIRMATIVELY REQUESTED BY THE SENIOR NOTES COLLATERAL AGENT
IN ACCORDANCE WITH THE SENIOR NOTES DOCUMENTS OR (II) ANY ACTION OR INACTION
AFFIRMATIVELY REQUIRED BY ANY OF THE PROVISIONS OF THE SENIOR NOTES DOCUMENTS.
WITHOUT LIMITING THE FOREGOING, AT ANY TIME PRIOR TO THE DISCHARGE OF SENIOR
NOTES OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), ANY PROVISION
HEREOF REQUIRING GRANTORS TO DELIVER POSSESSION OF ANY NON-ABL COLLATERAL TO THE
ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES, OR TO CAUSE THE ADMINISTRATIVE
AGENT OR ITS REPRESENTATIVES TO CONTROL ANY NON-ABL COLLATERAL, SHALL BE DEEMED
TO HAVE BEEN COMPLIED WITH IF AND FOR SO LONG AS THE NON-ABL COLLATERAL SENIOR
AGENT SHALL HAVE SUCH POSSESSION OR CONTROL FOR THE BENEFIT OF THE HOLDERS OF
THE SENIOR NOTES AND AS BAILEE OR SUB-AGENT OF THE ADMINISTRATIVE AGENT AS
PROVIDED IN THE INTERCREDITOR AGREEMENT.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SYMMETRY HOLDINGS INC.,

 

 

 

 

by

 

 

 

/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

 

 

 

Title:   Chief Executive Officer

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

 

 

by

 

 

 

/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

 

 

 

Title:   President and Treasurer

 

 

 

NOVAMERICAN STEEL INC.,

 

 

 

 

by

 

 

 

/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

 

 

 

Title:   President

 

 

 

EACH OF THE OTHER SUBSIDIARIES
OF SYMMETRY
LISTED ON SCHEDULE I HERETO,

 

 

 

 

by

 

 

 

/s/ Corrado De Gasperis

 

 

 

Name: Corrado De Gasperis

 

 

 

Title:   President and Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT,

 

 

 

 

by

 

 

 

/s/ Neil R. Boylan

 

 

 

Name: Neil R. Boylan

 

 

 

Title: Managing Director

 

 

[GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee and

Collateral Agreement

 

 

SUBSIDIARY PARTIES

1.             Novamerican Steel Holdings Inc.

2.             Integrated Steel Industries, Inc.

3.             American Steel and Aluminum Corporation

4.             Nova Tube and Steel, Inc.

5.             Novamerican Tube Holdings, Inc.

6.             Nova Tube Indiana, LLC

7.             632422 N.B. Ltd.

 

 

Schedule II to the Guarantee and Collateral Agreement

 

PLEDGED EQUITY INTERESTS

Registered Owner / Pledgor

(Jurisdiction of Organization)       Issuer

(Jurisdiction of Organization)

Certificate

Number (Date)  Number and

Class of

Equity Interest   Percentage

Equity Interests Pledged

Symmetry Holdings Inc. (Delaware)       Novamerican Steel Holdings Inc.
(Delaware)       1 (as of June 20,

2007)    1 share of Common Stock          100%

Novamerican Steel Holdings Inc. (Delaware)       Novamerican Steel Finco Inc.
(Delaware)       1 (as of

June 20, 2007)    1 share of Common Stock          100%

Novamerican Steel Finco Inc. (Delaware)             Novamerican Steel Inc.
(Canada)           C-1 (November 15,

2007)    661 shares of Common Stock     66%

Novamerican Steel Finco Inc. (Delaware)             Integrated Steel Industries,
Inc. (Delaware)     3

(November 15, 2007)     1,000 shares of Common Stock   100%

Integrated Steel Industries, Inc. (Delaware)           American Steel and
Aluminum Corporation

(Massachusetts)4  (dated 2001)  4,276 shares of

Common Stock   100%

Integrated Steel Industries, Inc. (Delaware)           Nova Tube and Steel, Inc.
(Delaware) (formerly was

Novatlantic Steel and Tube)       2 (dated January 23, 2001)           100
shares of Common Stock      100%

Integrated Steel Industries, Inc. (Delaware)           Novamerican Tube
Holdings, Inc. (Delaware)      1 (dated

January 21, 2001)           1,000 shares of Common Stock   100%

Novamerican Tube Holdings, Inc. (Delaware)       Nova Tube Indiana, LLC
(Delaware)       N/A     100 LLC

Membership Interests (will be certificated post closing)    100%

 

PLEDGED DEBT SECURITIES

Pledgor

(Jurisdiction of Organization)       Issuer

(Jurisdiction of Organization)

Principal Amount          Date of Note        Maturity Date

 

--------------------------------------------------------------------------------


 

Novamerican Steel Finco Inc. (Delaware)           Novamerican Steel Inc.
(Canada)           US$7,800,000

November 15, 2007        On Demand

Novamerican Steel Finco Inc. (Delaware)           Novamerican Steel Inc.
(Canada)           US$117,200,000

November 15, 2007        On Demand

Symmetry Holdings Inc. (Delaware); Novamerican Steel Holdings Inc. (Delaware);
Novamerican Steel

Finco Inc. (Delaware); Integrated Steel Industries, Inc. (Delaware); American
Steel and Aluminum

Corporation (Massachusetts); Novamerican Tube Holdings, Inc. (Delaware); Nova
Tube and Steel, Inc.

(Delaware); and Nova Tube Indiana, LLC (Delaware)     Symmetry Holdings Inc.
(Delaware); Novamerican

Steel Holdings Inc. (Delaware); Novamerican Steel Finco Inc. (Delaware);
Integrated Steel Industries, Inc.

(Delaware); American Steel and Aluminum Corporation (Massachusetts); Novamerican
Tube Holdings, Inc.

(Delaware); Nova Tube and Steel, Inc. (Delaware); and Nova Tube Indiana, LLC
(Delaware); Novamerican

Steel Inc. (Canada); and 632422 N.B. Ltd. (Canada)        N/A (represents Global
Intercompany Note)

November 15, 2007        On Demand

 

 

Schedule III to

the Guarantee and

Collateral Agreement

 

 

INTELLECTUAL PROPERTY

None.

 

 

Schedule IV to

the Guarantee and

Collateral Agreement

 

 

COMMERCIAL TORT CLAIMS

 

 

None

 

--------------------------------------------------------------------------------


 

Exhibit I to

the Guarantee and Collateral

Agreement

 

SUPPLEMENT NO.    dated as of  [                      ], to the Guarantee and
Collateral Agreement dated as of November 15, 2007, among SYMMETRY HOLDINGS INC.
(“Symmetry”), NOVAMERICAN STEEL FINCO INC. and NOVAMERICAN STEEL INC. (the
“Borrowers”), the other Subsidiaries of Symmetry identified therein and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).

 

A. Reference is made to the Credit Agreement dated as of November 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Symmetry, the Borrowers, the lenders from time to time party
thereto, the Administrative Agent and the other parties thereto.

 

B. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

 

C. The Subsidiary Parties have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders and the Issuing Banks to extend credit
to the Borrowers. Section 7.14 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries may become Guarantors and Grantors under
the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a “Guarantor” and a “Grantor” under the Guarantee
and Collateral Agreement (and [a “US Guarantor” and a “US Grantor” under the
Guarantee and Collateral Agreement] [a “Non-US Guarantor” and a “Non-US Grantor”
under the Guarantee and Collateral Agreement]) in order to induce the Lenders
and the Issuing Banks to extend additional credit to the Borrowers and as
consideration for the credit previously extended to the Borrowers.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1. In accordance with Section 7.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
(and accordingly, becomes a “Guarantor” and a “Grantor” (and [a “US Guarantor”
and a “US Grantor”] [a “Non-US Guarantor” and a “Non-US Grantor”]) under the
Guarantee and Collateral Agreement, in each case with the same force and effect
as if originally named therein as such, and the New Subsidiary hereby (i) agrees
to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it in such capacities thereunder and (ii) represents and warrants
that the representations and warranties made by it as a Guarantor and Grantor
under the Guarantee and Collateral Agreement are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the [Obligations] [Canadian
Obligations] pursuant to the terms of the Guarantee and

 

--------------------------------------------------------------------------------


 

Collateral Agreement, does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the applicable Secured Parties,
their successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the [Pledged Collateral and
Article 9 Collateral] [ABL Collateral] of the New Subsidiary. Each reference to
a “Guarantor” or a “Grantor” (and [a “US Guarantor” and a “US Grantor”] [a
“Non-US Guarantor” and a “Non-US Grantor”]) in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, [(b) set forth on Schedule II
attached hereto is a true and correct schedule, as of the date hereof, of (i)
all the Equity Interests owned by the New Subsidiary, setting forth the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof so owned by the New Subsidiary and the number of
each certificate representing the same, and (ii) all debt securities owned by
the New Subsidiary, setting forth all promissory notes and other instruments
evidencing the same, (c) set forth on Schedule III attached hereto is a true and
correct schedule, as of the date hereof, of all Intellectual Property of the New
Subsidiary that would have been required to be set forth on Schedule III to the
Guarantee and Collateral Agreement, (d) set forth on Schedule IV attached hereto
is a true and correct schedule, as of the date hereof, of all Commercial Tort
Claims in respect of which a complaint or a counterclaim has been filed by the
New Subsidiary seeking damages in an amount of US$1,000,000 or more] and (e) set
forth under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

 

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Legal Name:

 

 

 

Jurisdiction of Formation:

 

 

 

Location of Chief Executive Office:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------